Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 1 of 131 Page ID
                                  #:3178




                              EXHIBIT B
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 2 of 131 Page ID
                                       #:3179

                                                                              Page 1
 1                    UNITED STATES DISTRICT COURT
 2        CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
 3

 4                                        )
       RAUL NOVOA, JAIME CAMPOS FUENTES,  )
 5     ABDIAZIZ KARIM, and RAMON MANCIA,  )
       individually and on behalf of all  )
 6     others similarly situated,         )
                                          )
 7                                        )
                         Plaintiff,       )
 8                                        )
                 vs.                      )Case No. 5:17-cv-
 9                                        )02514-JGB-SHKx
                                          )
10     THE GEO GROUP, INC.                )
                                          )
11                       Defendants.      )
                                          )
12                                        )
       THE GEO GROUP, INC.,               )
13                                        )
                                          )
14                                        )
       Counter-Claimant,                  )
15                                        )
                 vs.                      )
16                                        )
       RAUL NOVOA, JAIME CAMPOS FUENTES, )
17     ABDIAZIZ KARIM AND RAMON MANCIA,   )
       INDIVIDUALLY AND ON BEHALF OF ALL )
18     OTHERS SIMILARLY SITUATED          )
                                          )
19                      Counter-Defendant.)
                                          )
20                   DEPOSITION OF RAUL NOVOA
21                 SUNDAY, OCTOBER 20, 2019, 1:20 P.M.
22                        LOS ANGELES, CALIFORNIA
23

24     Reported by Armando Pineda, CSR No. 12670
25     Job No. 170392


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 3 of 131 Page ID
                                       #:3180

                                                                              Page 2
 1                    UNITED STATES DISTRICT COURT
 2        CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
 3

 4                                                 )
       RAUL NOVOA, JAIME CAMPOS FUENTES,           )
 5     ABDIAZIZ KARIM, and RAMON MANCIA,           )
       individually and on behalf of all           )
 6     others similarly situated,                  )
                                                   )
 7                                                 )
                              Plaintiff,           )
 8                                                 )
                    vs.                            )Case No. 5:17-cv-
 9                                                 )02514-JGB-SHKX
                                                   )
10     THE GEO GROUP, INC,                         )
                                                   )
11                            Defendants.          )
                                                   )
12                                                 )
       THE GEO GROUP, INC.,                        )
13                                                 )
                                                   )
14                            Plaintiff,           )
                                                   )
15                  vs.                            )
                                                   )
16     RAUL NOVOA, JAIME CAMPOS FUENTES,           )
       ABDIAZIZ KARIM, AND RAMON MANCIA,           )
17     INDIVIDUALLY AND ON BEHALF OF ALL           )
       OTHERS SIMILARLY SITUATED,                  )
18                                                 )
                              Defendants.          )
19                                                 )
20

21            THE DEPOSITION OF RAUL NOVOA, taken at 601 West
22     Fifth Street, Suite 300, Los Angles, California
23     90071, on Sunday, October 20, 2019, at 1:20 p.m.,
24     before Armando Pineda, Certified Shorthand Reporter,
25     in and for the State of California.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 4 of 131 Page ID
                                       #:3181

                                                                              Page 3
 1     APPEARANCES:
 2

 3     For the Defendant and Counter-Claimant:
 4                  AKERMAN
                    By: COLIN BARNACLE, ESQ.
 5                  1900 Sixteenth Street
                    Denver, Colorado 80202
 6

 7

 8     For the Plaintiff and Counter-Defendant:
 9                  LAW OFFICES OF ANDREW FREE
                    By: ANDREW FREE, ESQ.
10                  P.O. Box 90568,
                    Nashville, Tennessee 37209
11

12

13     For the Plaintiff and Counter-Defendant:
14                  BURNS CHAREST
                    BY: LYDIA WRIGHT, ESQ.
15                  365 Canal Street
                    New Orleans, Louisiana 70130
16

17

18

19

20

21

22

23

24

25



                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 5 of 131 Page ID
                                       #:3182

                                                                              Page 4
 1                                   INDEX
 2     WITNESS:     Raul Novoa
 3     EXAMINATION                                                    PAGE
 4     By Mr. Barnacle                                                6
 5     By Mr. Free                                                    117
 6

 7

 8

 9                        QUESTIONS NOT ANSWERED
10                        PAGE               LINE
11                        29                 2
                          29                 13
12

13

14

15                        Answer Marked Confidential
16                        PAGE               LINE
17                        16                 6
                          17                 5
18

19

20

21

22

23

24

25



                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 6 of 131 Page ID
                                       #:3183

                                                                               Page 5
 1                            INDEX TO EXHIBITS
 2     EXHIBITS                                                       MARKED
 3     Exhibit 52     Declaration of Raul Novoa                       27
 4     Exhibit 53     Detainee File Activation Sheet                  75
 5     Exhibit 54     Commissary activity for inmate                  62
                      Raul Novoa
 6

 7     Exhibit 55 Amended Complaint for Raul Novoa                    104
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 7 of 131 Page ID
                                       #:3184

                                                                              Page 6
 1                       SUNDAY, OCTOBER 20, 2019
 2                                 1:20 P.M.
 3                        LOS ANGELES, CALIFORNIA
 4

 5                                RAUL NOVOA,
 6     having been first duly sworn, testified as follows:
 7

 8                                EXAMINATION
 9     BY MR. BARNACLE:
10            Q.    Good afternoon, Mr. Novoa.
11            A.    Good afternoon.
12            Q.    Thank you for coming in on a Sunday.
13            A.    No problem.
14            Q.    Not really what any of us wants to do on a
15     Sunday, but here we are.
16            A.    It worked out for me because I'm working
17     during the week.
18            Q.    I figured as much.       I'm glad we could make
19     this happen for you.
20            A.    Awesome.    Thank you.
21            Q.    My name is Colin Barnacle, and I represent
22     the GEO group in a lawsuit that you have filed
23     against them, and we're here today for your
24     deposition where we're going to ask you some
25     questions about the allegations that you're making.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 8 of 131 Page ID
                                       #:3185

                                                                              Page 7
 1                  And as you know, we have a court reporter
 2     here who is literally taking down every word that we
 3     say word for word.
 4            A.    I see that.
 5            Q.    So what that means is it's really
 6     important that we speak clearly.
 7            A.    Okay.
 8            Q.    And that I ask questions in a clear way.
 9     If I don't, let me know.         If you don't understand my
10     question, tell me, and I will try to rephrase it in
11     a way that makes sense.
12            A.    Okay.
13            Q.    We also can't be talking over each other
14     because that confuses the court reporter, and so
15     wait until I finish asking my question before you
16     answer.     I will wait until you finish your answer
17     before I ask another question.
18            A.    Okay.
19            Q.    You just swore under oath to tell the
20     truth in this deposition, and I just want you to
21     understand the importance of that.
22                  Do you understand that failure to tell the
23     truth is considered perjury?
24            A.    Yes.
25            Q.    Which is obviously against the law.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 9 of 131 Page ID
                                       #:3186

                                                                              Page 8
 1            A.    Very bad, yes.
 2            Q.    Okay.    Again, if I say anything that
 3     doesn't make sense, if you're confused, if you want
 4     me to repeat something, just ask me, and I'm happy
 5     to do it.
 6            A.    Okay.
 7            Q.    If you don't ask me a question or tell me
 8     you're confused or ask me to repeat my question, I
 9     will assume that you understood the question.
10            A.    Okay.
11            Q.    We're just going to go with that.
12            A.    Keep going.
13            Q.    We can take breaks.       This isn't designed
14     to be a marathon.       So if you have a need to take a
15     break, you need to use the restroom, whatever it may
16     be, just let me know, and we'll take one.
17            A.    Every 10 minutes.       I'm playing.
18            Q.    We'll be here all day and night if we do
19     that.
20            A.    I'm joking.
21            Q.    But the only rule with regards to breaks
22     is you can't take a break in the middle of a
23     question.
24            A.    Okay.
25            Q.    So if I ask you a question and you haven't


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 10 of 131 Page ID
                                        #:3187

                                                                              Page 9
 1      answered that question, you have to answer the
 2      question before you take a break.
 3             A.   Okay.    That makes sense.
 4             Q.   That's the only rule there.
 5                  So do you understand these instructions so
 6      far?    Is there anything that you want me to repeat
 7      or that doesn't make sense?
 8             A.   No, I understand.
 9             Q.   Okay.    Are -- you sitting here right now,
10      are you on any medications or anything like that,
11      that would make it difficult for you to understand
12      my questions or to tell the truth?
13             A.   No.
14             Q.   Okay.    Are you under the influence of any
15      drugs or alcohol --
16             A.   No.
17             Q.   -- today that would hamper your ability to
18      tell the truth or understand me?
19             A.   No.
20                  MR. FREE:     And I'm just going to remind
21      you.    He's going to finish his question and then
22      you're going to answer it.         Not because you're doing
23      anything wrong --
24                  THE WITNESS:      Sorry.
25                  MR. FREE:     -- but he can only type one set


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 11 of 131 Page ID
                                        #:3188

                                                                             Page 10
 1      of people's words as the same time.           So wait for him
 2      to finish and then you'll go, and we'll have a clean
 3      transcript.
 4      BY MR. BARNACLE:
 5            Q.    There's going to be times where you know
 6      the answer to my question, and you're going to
 7      answer it before I finish.         It kind of creates
 8      confusion for him.
 9            A.    My apologies.
10            Q.    No worries.      No worries.
11                  All right.     Have you ever had your
12      deposition taken before?
13            A.    No.
14            Q.    Okay.    Have you ever been a witness of any
15      sort in any legal proceeding?
16                  MR. FREE:     Object to form.
17                  You can answer.
18                  THE WITNESS:      Legal proceedings, yes.
19      BY MR. BARNACLE:
20            Q.    Can you tell me what legal proceedings
21      you've been a witness in before?
22            A.    A witness?
23            Q.    Have you ever been on the stand and had
24      somebody ask you questions under oath?
25            A.    Well, yes.     I testified against a case --


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 12 of 131 Page ID
                                        #:3189

                                                                             Page 11
 1      I went on the stand against a case that was brought
 2      against me and an ex-girlfriend.
 3            Q.    Okay.    What kind of case was that?
 4            A.    It was a domestic violence case.
 5            Q.    Okay.    So you were in -- was it a criminal
 6      case?
 7            A.    It was a misdemeanor.
 8            Q.    Okay.
 9            A.    Yes, yes.
10            Q.    You were in court, and you testified in
11      that proceeding?
12            A.    Yes.
13            Q.    Okay.    Are there any -- any other legal
14      proceedings where you have given testimony?
15            A.    I have represented myself in immigration.
16            Q.    Tell me about any time that you testified
17      in that proceeding?
18                  MR. FREE:     Object to form.
19                  You can answer.
20                  THE WITNESS:      Well, when I was in removal
21      proceedings in Adelanto, I had to give testimony of
22      what happened in my case and in court, and that's
23      about what I can remember.
24      BY MR. BARNACLE:
25            Q.    Okay.    Any other legal proceedings where


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 13 of 131 Page ID
                                        #:3190

                                                                             Page 12
 1      you have given testimony?
 2            A.     No.
 3            Q.     Okay.   Have you had any conversations with
 4      any of the other named plaintiffs in this case about
 5      your case?
 6            A.     Not.
 7                   MR. FREE:    I'm sorry.     Go ahead.     You can
 8      answer.
 9                   THE WITNESS:     No.
10                   MR. FREE:    Okay.
11      BY MR. BARNACLE:
12            Q.     Okay.   Have you ever met any of the other
13      named plaintiffs in this case?
14            A.     I just met Jaime yesterday.         It was like a
15      pass by.     "Hi" and "bye."
16            Q.     So yesterday is the first time that you
17      ever met him?
18            A.     That I remember, yes.
19            Q.     Okay.   And did you talk to him yesterday?
20            A.     No.
21            Q.     Okay.   What did you do to prepare for
22      today's deposition?
23            A.     I worked together with my attorneys.
24            Q.     Okay.   And when did you -- when did you
25      work together with them?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 14 of 131 Page ID
                                        #:3191

                                                                             Page 13
 1             A.    We met up yesterday.
 2             Q.    Okay.
 3             A.    We pretty much went over the case, and we
 4      prepped, and that was about it, yeah.
 5             Q.    Okay.   How long did you spend doing that?
 6             A.    I don't know the exact time.         I would say
 7      a few hours.
 8             Q.    Okay.   Did you review any documents?
 9                   MR. FREE:    I will object to the extent
10      that the question -- I don't believe it is, but
11      assume the question is asking for work product or
12      attorney-client privilege information about the
13      content of the documents we're objecting.
14                   You can tell him whether you reviewed
15      documents.     Anything else I'm instructing you not to
16      answer.     Okay.    So you can tell him what you did,
17      but not what.
18                   THE WITNESS:     Okay.    Yes.
19      BY MR. BARNACLE:
20             Q.    Okay.   Did you bring those documents with
21      you?
22             A.    No.
23             Q.    All right.     How many documents did you
24      look at?
25                   MR. FREE:    I will object.      The same basis.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 15 of 131 Page ID
                                        #:3192

                                                                             Page 14
 1                   You can answer, if you know.
 2                   THE WITNESS:     A few.
 3      BY MR. BARNACLE:
 4            Q.     Okay.    Did you meet with anyone else other
 5      than your attorneys to prepare for this deposition?
 6                   MR. FREE:    Object to form.
 7                   You can answer.
 8                   THE WITNESS:     No.
 9      BY MR. BARNACLE:
10            Q.     Can you tell me everybody that was present
11      during the meeting you had with your attorneys
12      yesterday?
13                   MR. FREE:    Object to form.
14                   You can answer.
15                   THE WITNESS:     Lydia and Andrew.
16      BY MR. BARNACLE:
17            Q.     Nobody else was present?
18            A.     No.
19            Q.     Okay.    Can you tell me, for the record,
20      what your full legal name is?
21            A.     My full name?     I'm sorry.     My full name is
22      Raul Benjimin Novoa.
23            Q.     Can you spell --
24            A.     Novoa?
25            Q.     Spell your middle name.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 16 of 131 Page ID
                                        #:3193

                                                                             Page 15
 1            A.    Benjimin.     B-e-n-j-i-m-i-n.
 2            Q.    Have you ever used another name?
 3            A.    No.
 4            Q.    What is your current address?
 5

 6            Q.    Okay.    How long have you lived there?
 7            A.    Quite a while.
 8            Q.    Okay.
 9            A.    I actually just went back to live there
10      again.
11            Q.    Okay.    Where were you -- if you just went
12      back to live there, where were you living before
13      that?
14            A.    With my ex-girlfriend.
15            Q.    How long had you lived there?
16            A.    No more than three years.
17            Q.    Okay.    So three years and then you went
18      back to live where you currently live now?
19            A.    With my mother, yes.
20            Q.    And you lived there before that?
21            A.    Yes.
22            Q.    Okay.    You said it's with your mother.
23                  Does anyone else live with you?
24            A.    Yes, my step dad and my three siblings.
25            Q.    Okay.    What is your date of birth?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 17 of 131 Page ID
                                        #:3194

                                                                             Page 16
 1

 2            Q.     Okay.   Do you have an e-mail address that
 3      you use?
 4            A.     Yes.
 5            Q.     Okay.   Can you tell me what it is?
 6

 7

 8                   MR. FREE:    We're going to designate that
 9      response as confidential under 5.2 of our protective
10      order, which is ECF151.
11      BY MR. BARNACLE:
12            Q.     Okay.   Do you have any other e-mail
13      addresses that you use?
14            A.     No.
15            Q.     Have you ever had any other e-mail
16      addresses?
17            A.     I probably have before I was incarcerated
18      at Adelanto, but I don't remember.
19            Q.     So this is the only e-mail address that
20      you use today?
21            A.     Yeah.
22                   MR. FREE:    Let him finish the question,
23      okay.
24                   THE WITNESS:     I'm sorry.
25                   MR. FREE:    That's okay.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 18 of 131 Page ID
                                        #:3195

                                                                             Page 17
 1      BY MR. BARNACLE:
 2            Q.    Do you have a cell phone that you use?
 3            A.    Yes.
 4            Q.    Can you tell me what that is?
 5

 6                  MR. FREE:     Okay.      Same confidential
 7      designation under 5.2 of our protective order.
 8      BY MR. BARNACLE:
 9            Q.    Were there any other cell phone numbers
10      that you utilize?
11            A.    No.
12            Q.    Okay.    And how long have you had that
13      number?
14            A.    I would say about four or five years now.
15      Since I've been out of Adelanto.
16            Q.    Do you use social media in any way?
17                  MR. FREE:     Object to form.
18                  You can answer.
19                  THE WITNESS:      Yes.
20      BY MR. BARNACLE:
21            Q.    Okay.    Can you tell me what types of
22      social media you use?        And what I'm looking for is
23      if you use Facebook or just things like that.
24                  MR. FREE:     Object to form.
25                  You can answer it.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 19 of 131 Page ID
                                        #:3196

                                                                             Page 18
 1                   THE WITNESS:     I don't do Facebook.       Never
 2      have.      I don't do Instagram.     Never have.      I don't
 3      do -- I've never done any of those social medias.
 4      But as far as social media, it would be You Tube.
 5            Q.     Okay.   And when you say You Tube, what do
 6      you do on You Tube?
 7            A.     Watch videos, documentaries, activist
 8      videos, police brutality videos.          Things like that.
 9      First Amendment rights.        Things like that.
10            Q.     Do you post things to You Tube?
11            A.     I've made some comments.
12            Q.     Okay.   So you've made comments to
13      different things that you're seeing on You Tube?
14            A.     Yes.
15            Q.     Okay.   Have you ever uploaded a video of
16      your own to You Tube?
17            A.     No.
18            Q.     Okay.   Any other types of social media
19      that you use?
20                   MR. FREE:    Object to the form.
21                   You can answer.
22                   THE WITNESS:     That I recall?      Maybe making
23      donations through a You Tube video but, no.
24      BY MR. BARNACLE:
25            Q.     Okay.   Do you use Twitter at all?


                     TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 20 of 131 Page ID
                                        #:3197

                                                                             Page 19
 1            A.    No.
 2            Q.    Are you married?
 3            A.    No.
 4            Q.    Have you ever been married?
 5            A.    No.
 6            Q.    Okay.    Do you have any children?
 7            A.    Yes.
 8            Q.    How many children?
 9            A.    One.
10            Q.    How old is your one child?
11            A.    My child is -- my son is 18 years old.
12            Q.    Okay.    And is he in high school?
13            A.    He just graduated.
14            Q.    Where does he live?
15            A.    With his mother.
16            Q.    Where is that?
17

18            Q.    So what is your -- what is your current
19      country of citizenship?
20            A.    Of citizenship?       It would be Mexico.
21            Q.    Sitting here right now, what is your
22      understanding of your immigration status?
23                  MR. FREE:     Object to the question to the
24      extent it calls for a legal conclusion.
25                  But you can tell him what you understand.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 21 of 131 Page ID
                                        #:3198

                                                                             Page 20
 1                  THE WITNESS:      Can you repeat the question?
 2      BY MR. BARNACLE:
 3            Q.    Yeah, what I want to understand is,
 4      sitting here right now, what is your understanding
 5      of your current citizenship status?
 6            A.    I'm a permanent resident.
 7            Q.    Okay.    Do you have -- do you have a green
 8      card, or any other document identifying that status?
 9            A.    I have a card that says I'm a permanent
10      resident, but I don't go as in -- I don't call it a
11      green card.
12            Q.    Okay.
13            A.    I do have a card that says permanent
14      resident.
15            Q.    Is there something that you call other
16      than a green card?
17            A.    Permanent resident.
18            Q.    Permanent resident card?
19            A.    Yes.
20            Q.    And what is your understanding of what
21      your immigration status was when you were in
22      Adelanto?
23            A.    Permanent resident.
24            Q.    Okay.    So same as it is now?
25            A.    Yes.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 22 of 131 Page ID
                                        #:3199

                                                                             Page 21
 1             Q.   Okay.    While you were at Adelanto, were
 2      you work authorized in the United States?
 3                  MR. FREE:     Objection to the extent it
 4      calls for a legal conclusion.
 5                  You can tell him what your understanding
 6      of your work authorization status at Adelanto is
 7      based upon your own knowledge.
 8                  THE WITNESS:      I was authorized to work out
 9      here legally through my permanent residence.             I
10      would say, yes.
11      BY MR. BARNACLE:
12             Q.   Okay.    So tell me why you were -- why were
13      you detained and placed into Adelanto?
14                  MR. FREE:     Objection to form.
15                  You can answer.
16                  THE WITNESS:      For a criminal case.
17      BY MR. BARNACLE:
18             Q.   Can you tell me what that criminal case
19      was?
20                  MR. FREE:     Object to form.
21                  You can answer.
22                  THE WITNESS:      What I was charged for by
23      ICE or?
24      BY MR. BARNACLE:
25             Q.   Well, you -- I asked -- I asked you why


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 23 of 131 Page ID
                                        #:3200

                                                                             Page 22
 1      were you -- why were you at Adelanto, and you
 2      answered it was a criminal case.          I'm just trying to
 3      understand what the underlying criminal case was.
 4                  MR. FREE:     Is there a question?
 5      BY MR. BARNACLE:
 6             Q.   Can you tell me what the underlying case
 7      was?
 8             A.   Firearm by a felon.
 9             Q.   Okay.    So you were alleged to have a
10      firearm?
11             A.   Being a noncitizen and being a felon in
12      possession of a firearm.
13                  MR. FREE:     Let him finish the question.
14      Sorry.
15                  THE WITNESS:      Sorry.
16                  MR. FREE:     You're fine.
17      BY MR. BARNACLE:
18             Q.   Okay.    Were you convicted of that crime?
19             A.   Yes.
20             Q.   Okay.    And then tell me about the process
21      after that conviction that led you to Adelanto.
22                  MR. FREE:     Objection.     Vague.
23                  You can answer.
24                  THE WITNESS:      My view of the process would
25      be going home from work and almost being shot by


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 24 of 131 Page ID
                                        #:3201

                                                                             Page 23
 1      gang members, and I found my life and my family was
 2      in jeopardy.
 3                   I received a firearm and was caught with
 4      it and arrested and went through the criminal
 5      process in L.A. County.
 6                   The judge gave me the best time possible,
 7      asked the DA to do less than a year because I was
 8      trying to avoid immigration issues, and I get nine
 9      months for it.      I did two months for good behavior,
10      and that's when ICE gave me a letter saying that
11      they would pick me up within 36 hours, but it wasn't
12      until a week, maybe a week and a half that they kept
13      me illegally detained and then I went through my
14      immigration process at Adelanto, and that's how that
15      process ended up there.
16                   And I'm sorry for making that long, but
17      it's a little personal thing that got me to this
18      situation.
19            Q.     Don't apologize at all.        I appreciate the
20      detail.
21                   So you spent two months in jail?
22            A.     In L.A. County.
23            Q.     And then you got a letter from --
24            A.     ICE.
25            Q.     -- ICE telling you within 36 hours they're


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 25 of 131 Page ID
                                        #:3202

                                                                             Page 24
 1      going to pick you up; is that correct?
 2            A.    Yes.
 3            Q.    So once ICE actually picked you up, where
 4      did they take you?
 5            A.    They took me to a holding facility in
 6      downtown L.A.       I believe it is 300 North Los Angeles
 7      Boulevard or Street.
 8            Q.    Okay.
 9            A.    And detained for another -- no more than
10      24 hours and handcuffed me and basically handcuffed
11      me from -- shackled me and took me to Adelanto.
12            Q.    So how long did you spend at the facility
13      in downtown L.A.?
14            A.    No more than 24 hours.
15            Q.    So you spent up to 24 hours at that
16      facility and then --
17            A.    No, more.
18            Q.    -- they immediately took you to Adelanto?
19            A.    Adelanto.
20                  MR. FREE:     Let him finish his questions.
21      BY MR. BARNACLE:
22            Q.    It was ICE that performed all of those
23      acts and transportations?
24                  MR. FREE:     Object to the form.
25                  You can answer.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 26 of 131 Page ID
                                        #:3203

                                                                             Page 25
 1                  THE WITNESS:      Yes.
 2      BY MR. BARNACLE:
 3            Q.    Okay.    Did GEO have any role in your
 4      initial detention and placement at the holding
 5      facility in downtown L.A.?
 6                  MR. FREE:     Object to the form.
 7      Speculation.
 8                  You can answer.
 9                  THE WITNESS:      I know they have a contract
10      with ICE.     I don't know if they had anything to do
11      with me being shackled up.           No.
12      BY MR. BARNACLE:
13            Q.    Okay.    Are you -- sitting here now, are
14      you aware of any of the other detainees that you
15      were at Adelanto with having work authorizations in
16      the United States?
17                  MR. FREE:     Object to the form.
18                  You can answer it.
19                  THE WITNESS:      I wasn't personally involved
20      in every detainee's life so I wouldn't know.
21      BY MR. BARNACLE:
22            Q.    Okay.    Fair enough.
23                  Do you have a job now?
24            A.    Yes.
25            Q.    Where do you work?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 27 of 131 Page ID
                                        #:3204

                                                                             Page 26
 1            A.    In a local union.       It's a labor union.       It
 2      is Local 300.
 3            Q.    What union is that?
 4            A.    Labor union.
 5            Q.    Labor.    I'm sorry.     I was thinking
 6      something else.
 7                  What do you do for them?
 8            A.    Construction.      It's a construction craft
 9      labor union, and we basically work in anything that
10      has to do with construction that's sponsored by the
11      state or huge contractors.
12            Q.    Okay.
13            A.    Commercial.      I'm sorry.
14            Q.    Do you perform construction duties, or do
15      you work for the union?
16            A.    I work for the union.         I pay union dues,
17      and I work for union company who is So Cal Grading
18      and, yes, we perform construction duties.
19            Q.    Okay.    What is your -- what is your
20      compensation from them?
21            A.    When you say "compensation"?
22            Q.    How much do you make working for them?
23            A.    Recently I took a blueprint reading class
24      for a week, which upgraded me to fourth period
25      because we go by periods before we journey up and


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 28 of 131 Page ID
                                        #:3205

                                                                             Page 27
 1      currently I'm at 26.77.
 2             Q.   And that's an hour?
 3             A.   Yes.
 4             Q.   And how many hours a week do you typically
 5      work?
 6             A.   About 40.
 7             Q.   Okay.    How long have you worked for the
 8      labor union?
 9             A.   I have been paying union dues since 2016,
10      '17.    I would say I have worked for them then
11      because I paid union dues but I wasn't hired
12      through -- I wasn't dispatched through my local.              So
13      I would say no more than two years.
14             Q.   Two years.     Okay.
15                  And before you took the blueprint reading
16      course, what was your hourly rate of pay?
17             A.   My third period grad was 23.90.
18             Q.   Okay.    And I'm sorry for the detail here
19      but when specifically did your pay change from 23.90
20      to 26.77, if you recall?
21             A.   After my blueprint reading class which was
22      in September 23rd through the 27th, and that's
23      when I got my upgrade.
24      / / /
25      / / /


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 29 of 131 Page ID
                                        #:3206

                                                                             Page 28
 1                   (Exhibit 52 was marked for
 2                   identification.)
 3                   MR. BARNACLE:     Okay.    This is Exhibit 52.
 4      BY MR. BARNACLE:
 5            Q.     Mr. Novoa, do you recognize this document?
 6            A.     Yes, I do.
 7            Q.     Can you tell me what it is?
 8            A.     It's my declaration.
 9            Q.     Is this an accurate copy of what you
10      provided to your attorneys?
11            A.     Yes.
12            Q.     Can you tell me the process that you
13      utilized to create this document?
14                   MR. FREE:    I will object to the form to
15      the extent it calls on communications that you had
16      with attorneys or people working for your attorneys
17      to prepare this declaration.
18                   I'm going to instruct you not to answer
19      because that's privileged work product.            If you can
20      answer without revealing the substance or just want
21      to tell the process.        In other words, like what did
22      you do as opposed to what was said, you can respond.
23                   Do you understand?
24                   THE WITNESS:     I just worked with my
25      attorneys.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 30 of 131 Page ID
                                        #:3207

                                                                             Page 29
 1      BY MR. BARNACLE:
 2            Q.     Okay.   Did they tell you why?
 3                   MR. FREE:    No, no.    I'm instructing him
 4      not to answer.
 5      BY MR. BARNACLE:
 6            Q.     Okay.
 7                   MR. FREE:    Based on attorney-client
 8      privilege.
 9      BY MR. BARNACLE:
10            Q.     Did you meet with your attorneys to
11      prepare this?
12            A.     Yes.
13            Q.     Okay.   Did they interview you to prepare
14      this?
15                   MR. FREE:    Objection.     Work product.      Do
16      not answer.
17      BY MR. BARNACLE:
18            Q.     Let's turn to paragraph 6, please.
19            A.     Okay.
20            Q.     Can you read this for the record, please?
21            A.     You want me to read it out loud?
22            Q.     Yes.
23            A.     "I learned about the work program upon my
24      entry to Adelanto facility and requested to take
25      part in the program."


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 31 of 131 Page ID
                                        #:3208

                                                                             Page 30
 1            Q.     Okay.   Do you recall what you did to the
 2      request participation in the program?
 3                   MR. FREE:    Object to the form.
 4                   You can answer?
 5                   THE WITNESS:     I filled out some kind of
 6      paper.
 7      BY MR. BARNACLE:
 8            Q.     Okay.   Do you recall when you would have
 9      done that?
10            A.     When?
11            Q.     Uh-huh?
12            A.     I believe when I was in there after a few
13      months.
14            Q.     Okay.   So do you remember -- do you
15      remember the date that you arrived at Adelanto?
16            A.     June 12th or June 14th.        Between those
17      dates in 2012.
18            Q.     2012.   Okay.
19            A.     Or June 19th.     I'm not too sure.
20            Q.     Okay.   And you requested to take part of
21      the program.     Based on that entry date, did it give
22      you any better sense of when you might have
23      requested to be a part of the program?
24            A.     I don't really recall the month or date,
25      but I would say May, June.         Between May and June.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 32 of 131 Page ID
                                        #:3209

                                                                             Page 31
 1            Q.    Okay.     So if you entered the facility on
 2      June -- in June of 2012, you requested to be a part
 3      of the program --
 4            A.    I'm sorry.
 5            Q.    -- about a year later?
 6            A.    No.     I'm sorry.     That was -- I misspoke.
 7      If it was in June, then maybe around November,
 8      December.
 9            Q.    Okay.     Of 2012?
10            A.    Yes.
11            Q.    Okay.     So safe to say roughly five or six
12      months after your entry into Adelanto?
13                  MR. FREE:     Objection.      Vague.
14                  You can answer.
15                  THE WITNESS:      I won't say I'm totally sure
16      about it, but I think roughly under five months, six
17      months.
18                  MR. BARNACLE:        Okay.   Fair enough.
19                  Unfortunately this is not stapled, which
20      is not ideal.
21                  Should we get some big clips?          Let's take
22      a break, and we'll put clips on this because the
23      other way it would be unwieldily.
24                  (Brief recess)
25                  MR. FREE:     So during the break counsel for


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 33 of 131 Page ID
                                        #:3210

                                                                             Page 32
 1      GEO and counsel for the plaintiff have noted that in
 2      previous depositions in this case, the parties have
 3      been using sequential numbering of exhibits from
 4      deposition to deposition.         The previous four
 5      exhibits that were in introduced in the deposition
 6      of Mr. Campos Fuentes were marked one through four.
 7      Those exhibits are now going to be 48, 49, 50, and
 8      51.   With today's exhibit beginning at 52.            That was
 9      the declaration.      I guess we're now on 53.
10                  MR. BARNACLE:      We are.
11                  MR. FREE:     And so we had a brief
12      off-the-record discussion about the fact that
13      plaintiffs were provided the file Bates stamp 29799
14      to 30058 I believe on Friday night, which was two
15      days ago.     We were here on a Sunday morning.
16                  This is I understand to be the detainee
17      file of Mr. Novoa.       GEO listed this detainee file in
18      its initial disclosures that were provided on August
19      16th, 2018.     We have served discovery in July of
20      2018 -- excuse me.       Yeah, July of 2018, yeah, and
21      we've got this on Friday.
22                  I think counsel and I have agreed we're
23      going to check on the responsiveness of this
24      request, but we can go forward today.            We're just
25      lodging an objection that these were only produced


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 34 of 131 Page ID
                                        #:3211

                                                                             Page 33
 1      on Friday, okay.
 2                  MR. BARNACLE:      Fair enough.
 3      BY MR. BARNACLE:
 4            Q.    If you don't mind, Mr. Novoa, if you could
 5      turn to the very bottom where it says GEO-Novoa and
 6      then there's a number.
 7                  MR. FREE:     Try to keep it together.         That
 8      way --
 9                  THE WITNESS:      Okay.    I'm sorry.
10                  MR. BARNACLE:      Put it on the corner
11      because it makes it easier to flip.
12                  MR. FREE:     Which page?     I'm sorry.
13      BY MR. BARNACLE:
14            Q.    We're going to turn to GEO-Novoa 300007.
15            A.    All right.
16                  MR. FREE:     The witness has turned to
17      30007.
18      BY MR. BARNACLE:
19            Q.    So when you say that --
20                  MR. FREE:     Hang on just a second.        Do you
21      need time to look at this?
22                  THE WITNESS:      Yes, please.
23      BY MR. BARNACLE:
24            Q.    Okay.    Go for it.
25                  MR. FREE:     Let us know when you're ready.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 35 of 131 Page ID
                                        #:3212

                                                                             Page 34
 1                  THE WITNESS:      Okay.
 2      BY MR. BARNACLE:
 3            Q.    So when you said in your declaration that
 4      you requested to take part in the voluntary work
 5      program, is it this form that you filled out to
 6      request to be a part of it, or was there something
 7      else that you requested?
 8            A.    That I recall -- I'm going to be truly
 9      honest.    I don't remember seeing this document and
10      from what I'm seeing, this is not my writing.
11            Q.    Okay.
12            A.    That is it looks like my signature, but
13      that's not my signature.
14                  MR. FREE:     Let the record reflect that the
15      witness is pointing to the detainee signature
16      line in the middle of the page on 30007.
17      BY MR. BARNACLE:
18            Q.    Okay.    Did you request to be a barber in
19      the voluntary work program?
20            A.    Yes.
21            Q.    When did you first become or first perform
22      work as a barber?
23            A.    I don't remember the dates.
24            Q.    Okay.    Do you recall ever being provided
25      with a voluntary work program agreement to perform


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 36 of 131 Page ID
                                        #:3213

                                                                             Page 35
 1      work as a barber?
 2                   MR. FREE:    Object to the form.
 3                   You can answer.
 4                   THE WITNESS:     I don't remember the
 5      specifics of the document, but I remember filling
 6      out something to become a barber.
 7      BY MR. BARNACLE:
 8            Q.     Okay.   Before you filled out whatever
 9      document you remember filling out, do you remember
10      understanding that payment for that work would be at
11      one dollar a day?
12                   MR. FREE:    Object to the form.
13                   You can answer.
14                   THE WITNESS:     Yes.
15      BY MR. BARNACLE:
16            Q.     Do you recall receiving -- when you
17      entered Adelanto, do you recall receiving a handbook
18      to review?
19            A.     A detainee handbook, yes.
20            Q.     Did you keep that detainee handbook during
21      your time at Adelanto?
22            A.     I tried.
23            Q.     Did -- if you remember, did the detainee
24      handbook talk at all about the voluntary work
25      program?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 37 of 131 Page ID
                                        #:3214

                                                                             Page 36
 1                  MR. FREE:     Object to the form.
 2                  You can answer.
 3                  THE WITNESS:      I don't remember.
 4      BY MR. BARNACLE:
 5            Q.    Okay.    So you worked as a barber from what
 6      I understand; is that correct?
 7            A.    Correct.
 8            Q.    Did you also work as janitor?
 9            A.    Janitorial duties, yes.
10            Q.    So tell me, if you remember, when during
11      your detention were you a barber?
12            A.    I'm not too sure.       I might remember later
13      on, but I believe I became janitorial first and then
14      a barber, but I don't remember the dates.
15            Q.    Okay.    Were you a barber and a janitor at
16      the same time at all?
17            A.    Yes.
18            Q.    Okay.    Were there times when you were just
19      a barber and not a janitor?
20            A.    Yes.
21            Q.    Were there times when you were a janitor
22      but not a barber?
23            A.    Yes.
24            Q.    Okay.    So once you started your work as a
25      barber, were you a barber the rest of your detention


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 38 of 131 Page ID
                                        #:3215

                                                                             Page 37
 1      period?
 2            A.    I would say the majority of my detention.
 3            Q.    Okay.    Were there times when -- after you
 4      became a barber, were there times when you were no
 5      longer a barber?
 6                  MR. FREE:     I will object to the form.
 7                  Go ahead.     You can answer.
 8                  THE WITNESS:      Not that I remember.
 9      BY MR. BARNACLE:
10            Q.    Okay.    Did you ever resign your position
11      as a barber?
12            A.    I made some complaints, but I didn't get
13      nowhere.    So I just quit cutting hair.
14            Q.    So you never quit your position as a
15      barber?
16            A.    Not really, no.
17            Q.    I want to understand.        When you say "not
18      really," I want to understand what you mean.
19            A.    There were situations where, you know,
20      there wasn't chemicals to disinfect the clips.
21      There wasn't the proper supplies to take care of the
22      machine, and sometimes they didn't have the supplies
23      that in general we needed to cut hair.            So I would
24      just back off until they got those things.
25            Q.    Okay.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 39 of 131 Page ID
                                        #:3216

                                                                             Page 38
 1            A.    That's why I say, like, sometimes back up
 2      but then later on they would get them, and I would
 3      go back to cutting hair.
 4            Q.    Did you ever formerly resign your position
 5      as a barber?
 6                  MR. FREE:     Object to the form.
 7                  You can answer, if you know.
 8                  THE WITNESS:      As of this moment right now,
 9      I don't remember.
10      BY MR. BARNACLE:
11            Q.    Okay.    Did GEO ever tell you, you couldn't
12      be a barber any more?
13            A.    Not that I recall.
14            Q.    Okay.    Can you turn to 29840.
15            A.    Yeah.
16            Q.    And do you recognize this form?
17                  MR. FREE:     You can take as long as you
18      need to review it.
19                  THE WITNESS:      Yes, this is my writing.
20      BY MR. BARNACLE:
21            Q.    Can you tell me what this form is?
22            A.    This is a detainee KITE.
23            Q.    What is a detainee KITE?
24            A.    A form requesting -- for a request for
25      things.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 40 of 131 Page ID
                                        #:3217

                                                                             Page 39
 1            Q.    Okay.    Can you tell us on this particular
 2      KITE what were you requesting?
 3            A.    A pair of batteries.
 4                  MR. FREE:     I'm sorry.
 5                  MR. BARNACLE:      29840.
 6                  MR. FREE:     He's at --
 7                  THE WITNESS:      I'm sorry.     04.   I'm sorry.
 8                  MR. FREE:     You're looking at 40.
 9                  THE WITNESS:      29840.    There you go.
10                  MR. FREE:     That's 43.     I'm sorry.
11                  THE WITNESS:      There you go.
12                  MR. FREE:     You can review that as well.
13                  THE WITNESS:      Can I review that?
14      BY MR. BARNACLE:
15            Q.    Yes, please do.
16            A.    Okay.
17            Q.    So on this particular KITE form, can you
18      tell us what it is that you were asking?
19            A.    Why my name is not on the payroll for
20      barber.
21            Q.    Okay.    And the response says you were
22      fired as a barber.
23                  Do you see that?
24            A.    Uh-huh.
25            Q.    Do you recognize that?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 41 of 131 Page ID
                                        #:3218

                                                                             Page 40
 1                  MR. FREE:     I'm sorry.
 2                  You need to answer "yes" or "no" as
 3      opposed to "uh-huh" or "huh-uh."          Okay.    So what was
 4      your answer to that question?
 5                  THE WITNESS:      Can you ask me again?
 6                  MR. FREE:     I'm sorry.
 7      BY MR. BARNACLE:
 8            Q.    I was pointing your attention to the
 9      response that was you're fired as barber.
10                  I asked if you saw that.
11            A.    Yes.
12            Q.    And then I asked you do you recognize the
13      signature at the bottom?
14            A.    No.
15            Q.    Okay.     Do you recall receiving this
16      response?
17            A.    No.     But as of this moment, this is my
18      writing, and I do remember now sort of making this
19      request because I was still cutting hair.
20            Q.    Okay.     And then you were informed that you
21      had been fired as a barber; is that correct?
22            A.    While still cutting hair.
23            Q.    Okay.
24            A.    Yes, I guess so, yes.
25            Q.    Do you know why you were fired?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 42 of 131 Page ID
                                        #:3219

                                                                             Page 41
 1            A.    I believe there was some complaints, but I
 2      don't remember, no.
 3            Q.    There were some complaints about you as a
 4      barber?
 5            A.    Yes.
 6            Q.    Okay.    Do you have any recollection of
 7      what those complaints were?
 8            A.    Well, detainees.       You know, you're in a
 9      room with a variety of people.          People who aren't
10      segregated.     People who have -- you know, might have
11      some, you know, psych issues, might have some kind
12      of mental health issues.
13                  You respect everybody for who they are,
14      but some people felt like, you know, they were being
15      chosen over other people or that -- I believe at one
16      moment thought that I was choosing people over
17      certain people and made complaints about me.
18            Q.    Okay.    Choosing people for haircutting
19      over other people?
20            A.    Yes.
21            Q.    Okay.    Do you remember who made those
22      types of complaints?
23                  MR. FREE:     Object to the form.
24                  You can answer, if you know.
25                  THE WITNESS:      I believe there were a few


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 43 of 131 Page ID
                                        #:3220

                                                                             Page 42
 1      detainees.     They came up and spoke to me man-to-man,
 2      and I told them, hey, I don't get to pick people.
 3      There's a barber's list, and you have to be on it.
 4      And if you don't wake up on time or you're not there
 5      when I'm cutting hair, then you get skipped, and
 6      some people didn't like that.
 7      BY MR. BARNACLE:
 8            Q.     Okay.    Can you turn to document 29863?
 9            A.     29863.    Okay.    Okay.   Can I go over it?
10            Q.     Please, do.
11            A.     Yes.
12            Q.     Can you tell us what this KITE was
13      requesting?
14                   MR. FREE:     Objection to the form.
15                   You can answer.
16                   THE WITNESS:      That it came down to me
17      cutting hair most of the day, and it was only me and
18      GEO was not providing an extra barber.            They refused
19      to.
20                   So I asked them that if they didn't get
21      another barber, that I no longer wanted to cut hair
22      and would recommend another detainee.
23      BY MR. BARNACLE:
24            Q.     Okay.    And then the response says you are
25      no longer a barber.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 44 of 131 Page ID
                                        #:3221

                                                                             Page 43
 1            A.    Correct.
 2            Q.    Do you remember this happening?           You no
 3      longer being a barber after filing this report?
 4                  MR. FREE:     Objection to the form.
 5                  You can answer it.
 6                  THE WITNESS:      Maybe for a few days.
 7      BY MR. BARNACLE:
 8            Q.    Okay.    Why just a few days?
 9            A.    There was no one else to cut hair.           No one
10      else liked how anybody else in the dorm cut hair.
11      So officers would still give me the machine and say,
12      hey, you know, just go ahead and do your thing.
13      BY MR. BARNACLE:
14            Q.    Okay.    So you elected to continue being a
15      barber after a couple of days?
16                  MR. FREE:     Objection to the form.
17                  You can answer.
18                  THE WITNESS:      I wouldn't say I'm so sure
19      but, yes.
20      BY MR. BARNACLE:
21            Q.    Okay.    Let me ask you this.        When you --
22      at least on this occasion when you said, "I don't
23      want to be a barber any more," and you didn't cut
24      hair for a couple of days --
25            A.    Right.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 45 of 131 Page ID
                                        #:3222

                                                                             Page 44
 1             Q.   -- were you disciplined for that?
 2                  MR. FREE:     Objection to the form.
 3                  You may answer.
 4                  THE WITNESS:      No.   When I made these
 5      complaints, I was harassed.         You know, some
 6      sergeants would get in my face and tell me to
 7      stop -- excuse my language -- F'ing complaining.
 8      And if I don't like it, that they can throw me in
 9      another dorm.
10      BY MR. BARNACLE:
11             Q.   Okay.    But you weren't disciplined in any
12      other way other than that?
13                  MR. FREE:     I will object to the form.
14                  You can answer.
15                  THE WITNESS:      I wouldn't get some things
16      that I needed.      My bunk was scattered.        They would
17      go through my bunk.       I would consider that
18      discipline.     That's -- when it comes to this
19      occasion, that's all I can recall at this moment
20      yes.
21      BY MR. BARNACLE:
22             Q.   You recall specifically with this occasion
23      where you say, "I no longer want to be a barber."
24      You recall having your bunk --
25             A.   I do recall one time, yes.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 46 of 131 Page ID
                                        #:3223

                                                                             Page 45
 1            Q.     One time?
 2            A.     I wouldn't say specifically on this KITE,
 3      but I do remember making complaints about the barber
 4      machinery and sanitizing equipment, to sanitize the
 5      clips.     There was only one barber.        I couldn't be
 6      cutting hair, you know, eight, ten hours a day every
 7      day, and you know it just -- it just seemed like
 8      they didn't care.
 9            Q.     So you recall --
10            A.     I was harassed on one occasion.
11            Q.     So you recall one occasion where your bunk
12      was -- what happened to your bunk?
13                   MR. FREE:    Objection to the form.
14                   You can answer.
15                   THE WITNESS:     Well, I would say they hit
16      my bunk.     They would basically go through my stuff
17      and scatter my papers.        Throw away my detainee
18      handbook.     Wouldn't call me for law library.          Things
19      like that.     Retaliation I guess you could say.
20      BY MR. BARNACLE:
21            Q.     So specifically with regard to them going
22      through your bunk, you recall that happening one
23      time?
24            A.     Oh, no, there was a few times.
25            Q.     And do you remember it happening


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 47 of 131 Page ID
                                        #:3224

                                                                             Page 46
 1      specifically after you made this KITE request?
 2            A.    Not on this KITE request but for the
 3      barber reasons.
 4            Q.    Okay.
 5            A.    Or complaints.
 6            Q.    If we could turn to GEO-Novoa 300009 way
 7      towards the back again.
 8                  MR. FREE:     You can take a second to review
 9      it, and let him know when you're ready, okay.
10                  THE WITNESS:      I've read it some.
11      BY MR. BARNACLE:
12            Q.    Okay.    We talked a little bit earlier
13      about the time where you were -- they said you were
14      fired as a barber based upon complaints.
15                  Are these the complaints that you're
16      referring to?
17                  MR. FREE:     Objection to the form.
18                  You can answer, if you know.
19                  THE WITNESS:      I'm not too sure, but I
20      would say this was one of the complaints that
21      detainees made.
22      BY MR. BARNACLE:
23            Q.    Okay.    And who is -- who is
24      Mrs. Hernandez, if you know?
25            A.    Mrs. Hernandez -- I don't remember.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 48 of 131 Page ID
                                        #:3225

                                                                             Page 47
 1            Q.     If you see at the bottom it says, "Thank
 2      you KC Chavez."
 3                   Do you see that?
 4            A.     Yes.
 5            Q.     Do you know who KC Chavez is?
 6            A.     I do recall.     I believe it's a male.
 7            Q.     Okay.
 8            A.     I don't --
 9            Q.     Is it a detainee?
10            A.     No, I believe it's a sergeant.
11            Q.     Okay.   Do you know who Salgado is?
12            A.     Sounds very familiar.       Well, I'm sorry.       I
13      just seen.     It's a detainee Salgado.
14                   MR. FREE:    Let the record reflect that the
15      witness is pointing to the word Salgado on the --
16                   THE WITNESS:     I didn't realize it was a
17      detainee because there were officers that had that
18      last name.     I don't remember Salgado at the moment,
19      no.
20      BY MR. BARNACLE:
21            Q.     Okay.   You don't recall there being
22      another barber with the name Salgado?
23                   MR. FREE:    Object to the form.
24                   You can answer, if you know.
25                   THE WITNESS:     No.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 49 of 131 Page ID
                                        #:3226

                                                                             Page 48
 1      BY MR. BARNACLE:
 2            Q.    Okay.    If we look at this particular
 3      complaint, which was made on January 24th of 2014,
 4      it says that the barbers Novoa, Salgado, are
 5      charging three dollars per haircut.
 6                  Do you see that?
 7            A.    Yes.
 8                  MR. FREE:     I will object to the
 9      characterization of this document.
10                  You can continue.
11      BY MR. BARNACLE:
12            Q.    Were you ever made aware that detainees
13      had complained that you had been charging three
14      dollars per haircut?
15            A.    I do remember.      I do recall there was a
16      time when a detainee made some complaints, and he --
17      like I said, not every detainee was, you know, I
18      guess -- how do I say?
19                  We were not segregated.         So some of these
20      detainees had certain issues, and there were moments
21      when the detainees would donate something because
22      they didn't want anybody else to cut their hair.              So
23      this person took it personal and said, hey, you know
24      what, you're not cutting my hair.
25                  I do remember.      I do recall one situation.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 50 of 131 Page ID
                                        #:3227

                                                                             Page 49
 1      And I said, no, man.        You've got to get on the list.
 2      You can't just go in and jump in front of people and
 3      say, hey, cut my hair.
 4                   Oh, is it because these people are giving
 5      you soups?
 6                   I go, no.     I'm not --
 7                   Is it because you're charging?
 8                   I said, no.     These are donations.       Like I
 9      get a dollar a day.        I cut all day, you know.        And
10      he had a problem with it, and this is how this issue
11      arose.
12            Q.     Okay.   So some detainees who would be
13      getting their haircut would make donations; is that
14      correct?
15            A.     Yes.
16            Q.     What kind of donations would they get?
17            A.     Well, maybe a soup, maybe a candy bar, you
18      know, because they understood the situation.             You
19      know, it's hard in there.         It's not easy, and that's
20      how I can remember right now.
21            Q.     Okay.   So they would make donations of
22      food items and things like that?
23            A.     Right, yes.
24            Q.     Okay.   Did they ever actually pay you
25      money as a donation?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 51 of 131 Page ID
                                        #:3228

                                                                             Page 50
 1                   MR. FREE:    Objection.
 2                   THE WITNESS:     No.
 3      BY MR. BARNACLE:
 4                   THE WITNESS:     Can I add on the record
 5      something?     They stopped that.       The facility stopped
 6      the donations.
 7      BY MR. BARNACLE:
 8             Q.    Okay.
 9             A.    Officers were allowing it but that stopped
10      too.
11             Q.    When did that stop?
12             A.    I believe it was maybe after these
13      complaints.
14             Q.    Okay.
15             A.    So I couldn't accept any more donations.
16             Q.    Okay.   I believe you testified that you
17      also performed work in the voluntary work program as
18      a janitor; is that correct?
19             A.    Yes.
20             Q.    I know when we first talked about this,
21      you couldn't quite figure out whether you were a
22      janitor first and then a barber or kind of the time
23      frame of it.
24                   After talking about the barber role, do
25      you have a better sense of when you might have also


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 52 of 131 Page ID
                                        #:3229

                                                                             Page 51
 1      worked as a janitor?
 2                  MR. FREE:        Object to the form.
 3                  You can answer it.
 4                  THE WITNESS:       I believe I started working
 5      as a janitor first.
 6      BY MR. BARNACLE:        --
 7            Q.    Okay.
 8            A.    -- a few months after being detained.
 9      Maybe no more than five, six months.
10            Q.    Okay.    When you say you worked as a
11      janitor, tell me -- tell me what that means?             What
12      did you do?
13            A.    Well, janitorial duties require that, you
14      know, you scrub the urinals.         You clean the
15      bathroom, the shower areas, the dorm, the table, the
16      microwave, the ceilings, the windows.              They had some
17      foam seats.     That's all I can remember right now.
18            Q.    So when you're talking about working as a
19      janitor, are you talking about -- the types of
20      things that you just talked about, are those just
21      within your housing unit, or are those outside of
22      your own housing unit?
23                  MR. FREE:        Objection.   Vague.
24                  You can answer.
25                  THE WITNESS:       What do you mean by housing


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 53 of 131 Page ID
                                        #:3230

                                                                             Page 52
 1      unit?
 2      BY MR. BARNACLE:
 3            Q.    From what I understand, you have your
 4      cells, and you have your pod.          These janitorial
 5      duties that you just talked about, are those all
 6      within your own pod, or are you talking about doing
 7      those in other pods and outside of your own pod?
 8                  MR. FREE:     Object to the form.
 9                  You can answer, if you know.
10                  THE WITNESS:      Adelanto has two facilities
11      they have east and west.
12      BY MR. BARNACLE:
13            Q.    Okay.
14            A.    East is a dorm facility.
15            Q.    Okay.
16            A.    They have no cells.
17            Q.    Okay.
18            A.    So in a dorm you would have to clean
19      everybody's area under the bunk in the west
20      facility.     And then people would be required to
21      clean their own living area, which is their bunk.
22      And outside of the cell then, that would be
23      janitorial work.
24            Q.    Okay.    So when we're talking about the
25      janitorial work you were doing, were you in east or


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 54 of 131 Page ID
                                        #:3231

                                                                             Page 53
 1      were you in west?
 2            A.    Both.
 3            Q.    Okay.    So did you live in both east and
 4      west at different times?
 5            A.    Yes.
 6            Q.    Okay.    So when you lived in east, the
 7      janitorial duties that you're talking about are the
 8      entire bunk area; is that correct?
 9                  MR. FREE:     Objection to the form.
10                  You can answer.
11                  THE WITNESS:      No.   Janitorial duties would
12      be the whole dorm.       Not just your bunk.       Janitorial
13      duties would be you clean under everybody's bunk.
14      You sweep under everybody's bunk.           You clean
15      everybody's shower and tables, windows, phones,
16      ceilings, walls, yeah.
17      BY MR. BARNACLE:
18            Q.    Was every detainee in the east building at
19      a particular time at various moments responsible for
20      that kind of work?
21                  MR. FREE:     Objection to the form.
22                  You can answer.
23                  THE WITNESS:      Well, if you had
24      janitorial -- janitorial duties, yes.            And if you
25      volunteered and you wanted to get into the work


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 55 of 131 Page ID
                                        #:3232

                                                                             Page 54
 1      program, then you would start working for free and
 2      then you would get hired into the janitorial.
 3      BY MR. BARNACLE:
 4             Q.   So the work you're talking about is all
 5      part of the voluntary work program that would pay a
 6      dollar a day --
 7             A.   Yes.
 8             Q.   -- for the performance?
 9                  MR. FREE:     Objection to the form.
10                  You can answer.
11      BY MR. BARNACLE:
12             Q.   How did you -- when you are working as a
13      barber, how did you let GEO know -- or how did GEO
14      know that you were working as a barber and that they
15      needed to pay you for that day?
16             A.   Well you were on the payroll.          So an
17      officer would take note of it and their notebook.
18      I'm not too sure.
19             Q.   Okay.    So there was some way in which the
20      officer would write down that you were working that
21      day?
22             A.   Yes.
23             Q.   Okay.    Did you -- did you ever see that
24      sheet?
25             A.   No.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 56 of 131 Page ID
                                        #:3233

                                                                             Page 55
 1            Q.    So you worked -- you weren't required to
 2      sign on a given day that you worked as a barber?
 3                  MR. FREE:     Objection to the form.
 4                  You can answer, if you can.
 5                  THE WITNESS:      At this moment I don't
 6      remember if I did.
 7      BY MR. BARNACLE:
 8            Q.    Okay.    How about as a janitor?         What was
 9      the process for letting GEO know that you had worked
10      a particular day as a janitor?
11                  MR. FREE:     Objection to form.
12                  You can answer, if you want.
13                  THE WITNESS:      Once you were employed,
14      unless there was some kind of complaint, then they
15      would know that you worked through an officer
16      notifying them.
17      BY MR. BARNACLE:
18            Q.    So from your experience, an officer would
19      write down that you had worked as a janitor on a
20      particular day?
21            A.    Yes.
22            Q.    And then you would be paid the dollar for
23      that day?
24            A.    Yes.
25                  MR. FREE:     Objection.     Compound.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 57 of 131 Page ID
                                        #:3234

                                                                             Page 56
 1                   You can answer, if you know.
 2      BY MR. BARNACLE:
 3             Q.    If you don't mind, let's go back to
 4      Exhibit 52, which is your declaration.
 5             A.    Okay.
 6             Q.    If you look at paragraph 10, please it
 7      says, "Because of my detainee status, GEO did not
 8      permit me to seek employment from another employer
 9      outside of the walls of the Adelanto facility."
10                   Did I read that correctly?
11             A.    Yes.    Can I read it?
12             Q.    Please do, yes.
13             A.    Yes.
14             Q.    Okay.   So if the voluntary work program at
15      Adelanto didn't exist, would you have been permitted
16      by ICE to go outside of the Adelanto facility and
17      get a job?
18                   MR. FREE:    Objection.     Calls for
19      speculation.
20                   Answer if you know.
21                   THE WITNESS:     I'm not sure.
22      BY MR. BARNACLE:
23             Q.    Okay.   Do you understand -- did you ever
24      ask GEO why you couldn't leave Adelanto and get a
25      job?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 58 of 131 Page ID
                                        #:3235

                                                                             Page 57
 1             A.   On my own belief I don't think I asked
 2      them.
 3             Q.   Okay.    Do you know why you didn't ask them
 4      that?
 5             A.   Well, I was turned down most of the time
 6      by deportation officers, ICE officers.
 7             Q.   Turned down by ICE officers for what?            And
 8      what did you --
 9             A.   Asking for help or making complaints.
10             Q.   Okay.    So your testimony is when you asked
11      for help or made complaints to ICE officers, you
12      were turned down; is that correct?
13             A.   For the majority of the complaints, yes.
14             Q.   Okay.    And that's part of the reason why
15      you didn't ask to get a job outside of the Adelanto
16      facility?
17                  MR. FREE:     Object to the form.
18                  THE WITNESS:      I would say, yes, but for
19      the fact that I knew I was a prisoner at Adelanto,
20      too.
21      BY MR. BARNACLE:
22             Q.   Okay.
23             A.   Or a detainee.      I'm sorry.
24             Q.   Understood.
25                  If you could turn to paragraph 15 of that


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 59 of 131 Page ID
                                        #:3236

                                                                             Page 58
 1      same document.
 2            A.    Okay.    I see.    Okay.
 3            Q.    So you wrote in here, "I participate in
 4      the work program in order to buy daily necessities
 5      that GEO failed to provide for me."
 6                  Is that correct?
 7            A.    Correct.
 8            Q.    Can you tell me, sitting here right now,
 9      what you considered to be daily necessities?
10            A.    Well, for one, you're in the high desert.
11            Q.    Okay.
12            A.    The sun can be extremely hot, and I'm real
13      light skinned.      So I was getting blemishes.         GEO
14      said they wouldn't give me sunscreen.            So I had to
15      buy sunscreen.
16                  The shampoo and lotion that they provided
17      was really bad.      It caused a lot of dandruff.          So I
18      had to buy my own shampoo.         At one moment they
19      didn't have any shampoo for no detainee.            So people
20      were forced to buy shampoo and soap because the soap
21      they provided was really bad quality.
22            Q.    Okay.    Is there anything else that you are
23      referring to when you said daily necessities?
24                  MR. FREE:     Object to the form.       You had
25      him read one half of the sentence.           Did you want him


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 60 of 131 Page ID
                                        #:3237

                                                                             Page 59
 1      to read the second half?
 2                   MR. BARNACLE:     He can read it if he wants
 3      to.   I'm asking him separately if there's anything
 4      other than daily necessities.
 5                   THE WITNESS:     Okay.    Can I add more?
 6      BY MR. BARNACLE:
 7            Q.     Yeah, absolutely.
 8            A.     Shoes.    I would definitely -- I bought
 9      shoes there.     I bought water.       I bought lotion.      I
10      believe I bought lotion at some point and food such
11      as peanut butter, soups, and sometimes create some
12      chocolate.     I love chocolate.       So that would --
13      that's all I can remember.
14            Q.     Okay.    So you would buy water.       What kind
15      of water did they sell at the commissary?
16            A.     Bottled water.
17            Q.     Okay.
18            A.     Yeah.
19            Q.     And you purchased bottle water at the
20      commissary?
21            A.     Honestly I tried but the seven dollars a
22      day were not enough for a two-dollar water bottle.
23      And so, you know, when I did buy it, it's because
24      GEO had something going on with their plumbing
25      issues where the water was coming out like black.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 61 of 131 Page ID
                                        #:3238

                                                                             Page 60
 1            Q.     Okay.   And you bought shoes from the
 2      commissary?
 3            A.     Yes.
 4            Q.     Okay.   Did you buy clothing from the
 5      commissary?
 6            A.     As of this moment, I don't remember buying
 7      clothing.
 8            Q.     Okay.   Let's take a look at --
 9                   MR. FREE:    Can we take a quick break?         I
10      need to use the bedroom before you go to the next
11      exhibit.
12                   MR. BARNACLE:     Sure.
13                   MR. FREE:    Thanks.
14                   (Recess taken)
15      BY MR. BARNACLE:
16            Q.     Well, speaking of art -- a perfect
17      segue -- I remember seeing that there were art
18      contests at the Adelanto facility and that you
19      participated in them; is that correct?
20            A.     Correct.
21            Q.     Tell me about those contests.
22                   MR. FREE:    Object to the form.
23                   You can answer, if you know?
24                   THE WITNESS:     They had art contests for
25      detainees.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 62 of 131 Page ID
                                        #:3239

                                                                             Page 61
 1      BY MR. BARNACLE:
 2            Q.    Okay.    When would they have those
 3      contests?
 4            A.    That I recall, once or twice a year.
 5            Q.    Okay.    What were they asking detainees to
 6      submit?
 7            A.    It may be you're drawing about Easter.            It
 8      may be you're drawing about Halloween.            Maybe you're
 9      drawing about Christmas.
10            Q.    Okay.    Did you submit drawings for those
11      contests?
12            A.    Yes.
13            Q.    And did you -- did you win?
14            A.    I got first prize a few times.
15            Q.    Okay.    What would you -- what would you
16      win if you got first prize?
17            A.    A candy bar.
18            Q.    Okay.    Is that it?
19            A.    That I remember, yes.
20            Q.    Okay.    You don't recall there ever being
21      money deposited into your commissary for winning
22      those contests?
23            A.    Did I remember?       Yes.
24            Q.    Okay.
25            A.    Yes.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 63 of 131 Page ID
                                        #:3240

                                                                             Page 62
 1            Q.     What do you remember?
 2            A.     I believe there was a price for a certain
 3      amount.     I don't remember the amount, but I do
 4      remember -- I believe I do remember there was some
 5      money.
 6            Q.     Okay.
 7            A.     And then they stopped it.
 8                   (Exhibit 54 was marked for
 9                   identification.)
10      BY MR. BARNACLE:
11            Q.     Okay.   So before we went on break, we were
12      about to look at another exhibit.           This is
13      Exhibit 54.
14                   MR. FREE:    So this is still part of the
15      documents that we got on Friday?
16                   MR. BARNACLE:     It is, yes.     It was
17      Thursday.
18                   MR. FREE:    Yeah, all right.       The same
19      standing objection to using these documents at the
20      deposition.     We've already addressed it previously,
21      but you can go ahead.
22                   MR. BARNACLE:     Okay.
23      BY MR. BARNACLE:
24            Q.     And feel free to take a look at it.            Let
25      me know when you finish.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 64 of 131 Page ID
                                        #:3241

                                                                             Page 63
 1            A.    Okay.
 2            Q.    Okay.
 3            A.    Thank you.
 4            Q.    This is a copy of your commissary activity
 5      during your time at Adelanto?
 6            A.    Yes.
 7            Q.    I think you testified earlier that you had
 8      to purchase daily necessities from the commissary;
 9      is that correct?
10            A.    Uh-huh.
11                  MR. FREE:     You need to answer "yes" or
12      "no."
13                  THE WITNESS:      Yes, I'm sorry.
14                  MR. FREE:     That's okay.
15      BY MR. BARNACLE:
16            Q.    And did you consider peanut M&Ms to be a
17      daily necessity?
18            A.    No, but there wasn't enough protein in our
19      food at Adelanto.
20            Q.    So you bought peanut M&Ms to supplement
21      your protein?
22            A.    Yes.
23            Q.    How about hot and spicy pork grinds?            Is
24      that a daily necessity?
25            A.    It was not but when you eat soup in there,


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 65 of 131 Page ID
                                        #:3242

                                                                             Page 64
 1      it's hard to eat it plain.         So we used the pork
 2      grinds to put it in the soup.
 3            Q.    How about Sriracha hot sauce?          Is that a
 4      daily necessity?
 5            A.    No, it is not.
 6            Q.    What about sunflower kernels?
 7            A.    That's protein.
 8            Q.    Okay.    Hot Cheese Crunchy?
 9                  MR. FREE:     You looking at something
10      specific?
11                  MR. BARNACLE:      I'm looking at his
12      commissary record.
13                  MR. FREE:     Do you want to look at what
14      you're actually pointing at, and what page number
15      for instance.
16                  MR. BARNACLE:      I would be happy to.
17      Thanks for pointing that out.
18      BY MR. BARNACLE:
19            Q.    30158, the first page.        So if you look at
20      three at the bottom where it says CA hot cheese
21      crunchy?
22                  MR. FREE:     Right above the moisturizing
23      soap.
24                  MR. BARNACLE:      Yes, exactly.
25                  MR. FREE:     You see that right at the


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 66 of 131 Page ID
                                        #:3243

                                                                             Page 65
 1      bottom?
 2                  THE WITNESS:      Yes, yes, yes, yes.
 3      BY MR. BARNACLE:
 4            Q.    Do you know what that is?
 5            A.    Chips.
 6            Q.    Okay.    Is that a daily necessity?
 7            A.    No.
 8            Q.    If you want to look at page 30160.
 9                  MR. FREE:     The page numbers are right
10      there.
11                  THE WITNESS:      Uh-huh.    Okay.
12      BY MR. BARNACLE:
13            Q.    If you look down the line, there's one,
14      two -- two different entries for Jolly Ranchers.
15                  Do you see those?
16                  MR. FREE:     Tell him which lines they are.
17                  MR. BARNACLE:      Half way down.      If you
18      scroll down, you see two entries for Jolly Ranchers.
19                  MR. FREE:     Above or below?
20                  MR. BARNACLE:      He can count it just as
21      easily as I can.
22                  MR. FREE:     You're not counting it.        You're
23      just telling him half way down.          So is it above or
24      below?
25                  MR. BARNACLE:      He can scroll down.       And


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 67 of 131 Page ID
                                        #:3244

                                                                             Page 66
 1      stop coaching the witness by the way.            It's
 2      unbelievable.      Did you object?
 3                  MR. FREE:     I'm trying to figure out what
 4      you're asking him about.
 5                  MR. BARNACLE:      You're coaching the
 6      witness.
 7                  MR. FREE:     I'm really not.
 8                  MR. BARNACLE:      It's tiresome.
 9                  MR. FREE:     Okay.    Ask your question.
10      BY MR. BARNACLE:
11            Q.    Like I asked, if you scroll down the list,
12      do you see two entries for Jolly Ranchers?
13                  MR. FREE:     Watch your tone, okay, please.
14                  MR. BARNACLE:      Watch your tone.
15                  MR. FREE:     Do we need to take a break for
16      you to calm down?
17                  MR. BARNACLE:      Do you need to take a
18      break?
19                  MR. FREE:     I do not.
20                  MR. BARNACLE:      Good.    Let's continue.
21                  THE WITNESS:      Okay.
22                  MR. FREE:     What's your question.
23      BY MR. BARNACLE:
24            Q.    For the third time my question is:           Do you
25      see the two entries for Jolly Ranchers on the list?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 68 of 131 Page ID
                                        #:3245

                                                                             Page 67
 1                   MR. FREE:    Why are you yelling?
 2                   MR. BARNACLE:     That you've interrupted me
 3      three times now.      I will let the record reflect that
 4      this behavior of constant interpretations of asking
 5      me to repeat a very clear question three separate
 6      times is absolutely unnecessary.          It's abusive and
 7      it has to stop.
 8                   MR. FREE:    I'm asking you to please lower
 9      your tone.
10                   MR. BARNACLE:     Let's take a break.
11                   MR. FREE:    Thank you.
12                   (Recess taken)
13                   MR. BARNACLE:     All right.     We're ready.
14      BY MR. BARNACLE:
15            Q.     So we're back.     On 30160 if you look at
16      half way down there's a reference to Jolly Ranchers,
17      quantity one, price dollar 35.
18                   Do you see that?
19            A.     Yes.
20            Q.     If you go down 10 entries, there's another
21      entry for Jolly Ranchers.         Again, quantity $1.35.
22                   Do you see that?
23            A.     Yes.
24            Q.     Did you consider Jolly Ranchers to be a
25      necessity?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 69 of 131 Page ID
                                        #:3246

                                                                             Page 68
 1            A.    No.     But sometimes I would treat other
 2      detainees that didn't have any money.
 3            Q.    Okay.     Was there any -- ever a time when
 4      you were a detainee at Adelanto where you would
 5      utilize the things that you purchased from the
 6      commissary to make an alcoholic beverage?
 7            A.    Never.     No.
 8            Q.    Did that happen at Adelanto?
 9                  MR. FREE:        Objection.   Calls for
10      speculation.
11                  You can answer, if you know.
12                  THE WITNESS:       I don't remember it being
13      done in my living dorm or cell or anything.
14      BY MR. BARNACLE:
15            Q.    Are you aware of it happening in other
16      living areas or cells?
17            A.    At Adelanto, yes.       I've been made aware of
18      it.
19            Q.    Okay.     If you go to 30163.
20            A.    Okay.
21            Q.    Two down.        It says cost CL20 headphone,
22      quantity one, $39.
23                  Do you see that?
24            A.    Yes, I do.
25            Q.    Did you purchase headphones for $39?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 70 of 131 Page ID
                                        #:3247

                                                                             Page 69
 1            A.    Yes, I did.
 2            Q.    Was that a daily necessity?
 3            A.    I would say it was a psychological
 4      necessity to get away from the environment.             So they
 5      were probably the most awesome headphones you can
 6      buy at the commissary.
 7            Q.    Okay.    So at Adelanto did they -- did they
 8      provide shampoo?
 9            A.    Poor quality shampoo.
10            Q.    I think you said earlier it caused
11      dandruff?
12            A.    Dandruff.
13            Q.    Do you know what brand of shampoo they
14      provided?
15            A.    I don't know.      I don't recall the brand,
16      but it was real poor.        People used to wash their
17      socks instead of their hair.
18            Q.    Did it come in a bottle that had no
19      indication of its brand, or was it a -- is it a
20      branded item?
21            A.    No -- I'm sorry.       Yes, it had a brand.
22            Q.    Okay.    But you don't recall what it was?
23            A.    No.
24            Q.    Okay.    How about the soap that they
25      provided?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 71 of 131 Page ID
                                        #:3248

                                                                             Page 70
 1                  Well, the first question is did they
 2      provide you with soap?
 3                  MR. FREE:     Objection to the form.
 4                  You can answer, if you know.
 5                  THE WITNESS:      Yes.
 6      BY MR. BARNACLE:
 7             Q.   Do you know what kind of soap they offered
 8      you?
 9                  MR. FREE:     Objection.
10                  You can answer.
11                  THE WITNESS:      Bad soap.     The brand?     I
12      don't understand.
13      BY MR. BARNACLE:
14             Q.   Was there a -- was there any indication of
15      the brand of soap it was, or was it just a piece of
16      soap with no indication of the brand?
17                  MR. FREE:     Objection to the form.
18                  You can answer, if you know.
19                  THE WITNESS:      Two types of soaps.        So in
20      the beginning they provided white soap with no brand
21      and then they came up with a liquid soap, and I
22      don't think it had a brand.          Not that I remember at
23      this moment.
24      BY MR. BARNACLE:
25             Q.   Okay.    Did they provide toothpaste to you?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 72 of 131 Page ID
                                        #:3249

                                                                             Page 71
 1                   MR. FREE:     Objection to the form.
 2                   You can answer if you want.
 3                   THE WITNESS:     Yes.
 4      BY MR. BARNACLE:
 5            Q.     Okay.   Do you know what brand of
 6      toothpaste they offered to you?
 7            A.     It had a brand.      It was a commercial
 8      brand.     I don't remember.
 9            Q.     Okay.   I think you stated in your
10      complaint that you suffered a blistering sunburn on
11      multiple occasions?
12            A.     My cheeks, yes.
13            Q.     Tell me would you suffer that sunburn from
14      the time you would be out in recreation?
15            A.     Well, I would say both because it didn't
16      make a difference.       I didn't want to stay inside
17      incarcerated 24 hours a day.         So going out and
18      coming in I still have to suffer with the pain, but
19      it was due to the sun I would get.
20            Q.     Did you request sunscreen from GEO?
21            A.     Many times.
22            Q.     Okay.   Can you tell me the ways in which
23      you requested sunscreen from GEO?
24            A.     Verbally I would ask them that -- if they
25      can get me some sunscreen because I had real bad


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 73 of 131 Page ID
                                        #:3250

                                                                             Page 72
 1      blemishes that were turning into blisters, and they
 2      were brown, and they were visual, and you could see
 3      them, but they didn't help.
 4                   So I -- I went to the doctor and it took
 5      months to see the doctor.         By then, you know, they
 6      were just scars, and I asked him, you know, can you
 7      give me -- prescribe me sunscreen, and he said, no.
 8      GEO doesn't provide sunscreen.          They wouldn't allow
 9      me.
10            Q.     Okay.   Do you remember if you submitted a
11      KITE form requesting sunscreen?
12            A.     I believe I did.      I'm not too sure.
13            Q.     Okay.   I think you testified that you then
14      purchased sunscreen.
15                   Do you know how many times you purchased
16      sunscreen?
17            A.     A few times.
18            Q.     Okay.
19            A.     I tried to use it wisely.
20            Q.     I'll go back to Exhibit 52.
21                   Is it your contention in this lawsuit that
22      you had to participate in the voluntary work program
23      in order to afford your commissary purchases?
24                   MR. FREE:    Object to the form.
25                   THE WITNESS:     I'm sorry, Colin.       I was


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 74 of 131 Page ID
                                        #:3251

                                                                             Page 73
 1      looking at this.      I thought you were going to ask --
 2      BY MR. BARNACLE:
 3            Q.    I'm going to.      But before we do that, I
 4      just have a question.
 5            A.    I started reading.       I'm sorry.
 6            Q.    I understand.
 7                  Aside from your declaration, is it your
 8      position in this lawsuit that you had to participate
 9      in the voluntary work program for the dollar a day
10      in order to pay for your commissary purchases?
11            A.    Yes.
12            Q.    I think before you mentioned something
13      about the water at GEO -- at Adelanto there being a
14      plumbing issue?
15            A.    Horrible, yes.
16            Q.    Can you tell me more about that?
17            A.    There were a few times -- more than a few
18      times where they wouldn't notify detainees what was
19      going on in the facility.         So our shower water, our
20      urinal waters, our sink water, toilet water, was
21      coming out black.       Like reddish, oranges.        Kind of
22      like it went through a rusted pipe, and it would
23      last for a few days.
24                  Detainees couldn't shower they couldn't
25      brush their teeth.       The most they can do is probably


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 75 of 131 Page ID
                                        #:3252

                                                                             Page 74
 1      use the urinals and the toilets and so at that
 2      moment I would be forced to buy a bottle of water.
 3      As it is, I just didn't even like drinking the water
 4      there, but that's when I would buy the water, yes.
 5            Q.     Okay.   So you just mentioned the water and
 6      the sinks, the shower, the urinals, et cetera.
 7                   The drinking water that you would have
 8      would come out this way?
 9            A.     All the water in the facility.
10            Q.     Okay.   So in those circumstances you would
11      have to buy water?
12            A.     Yes.
13            Q.     Okay.   Did you -- do you remember making
14      complaints to GEO about the water being in that
15      condition?
16            A.     That I recall in formal writing I might
17      have but verbally, yes.
18            Q.     Okay.   So for the two positions that you
19      participated in for the voluntary work program --
20      the barber and the janitor -- while you were engaged
21      in the voluntary work program, did you work seven
22      days a week?
23            A.     Yes.
24            Q.     Okay.
25            A.     Yes.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 76 of 131 Page ID
                                        #:3253

                                                                             Page 75
 1             Q.   Every week you would work seven days a
 2      week?
 3                  MR. FREE:     Objection to the form.
 4                  You can answer, if you remember.
 5                  THE WITNESS:      I won't say every single
 6      week.
 7      BY MR. BARNACLE:
 8             Q.   Sure.
 9             A.   The majority of my time detained there,
10      yes.
11                  (Exhibit 53 was marked for
12                  identification.)
13      BY MR. BARNACLE:
14             Q.   Okay.    If you don't mind, let's go back to
15      the big document, which is Exhibit 53.
16                  If you could turn to 29965.          If you look
17      at the top, you'll see this.         Is titled a "Resident
18      Account Summary."
19                  Do you see that?
20             A.   Yes, I'm sorry.
21             Q.   And then your name was just below that.
22      It says Raul Novoa.
23                  Do you see that?
24             A.   Yes.
25             Q.   Feel free to scan through the next --


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 77 of 131 Page ID
                                        #:3254

                                                                             Page 76
 1      let's see.     All the way to 29979, which is the end
 2      of it.     I will ask you some questions about that.
 3                   MR. FREE:    So we're going 29965 to 29979,
 4      right?
 5                   MR. BARNACLE:     That's correct.
 6                   THE WITNESS:     I'm sorry.     Can you repeat
 7      that?
 8      BY MR. BARNACLE:
 9            Q.     The one you're on 29965 all the way to
10      29979.
11            A.     Okay.
12            Q.     And you can verify this?        Represent that
13      the last page, which is 29979, appears to be from
14      6/21 to 2012 being the first entry.
15                   Do you see that?
16            A.     (Witness nods.)
17            Q.     So that corresponded to when you entered
18      the facility?
19            A.     More or less, yes.
20            Q.     Okay.    And then if you go all the way to
21      the front --
22            A.     Right.
23            Q.     -- 29965, the very top entry, would be
24      February 3rd of 2015.        It says release with CA
25      release or close out trans.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 78 of 131 Page ID
                                        #:3255

                                                                             Page 77
 1                  Do you see that?
 2            A.    Yes.
 3            Q.    Does that corresponded with when you left
 4      the facility?
 5            A.    To my knowledge, this looks more or less
 6      like it does.       I can't say every single detail here
 7      corresponds to the truth.
 8            Q.    Okay.
 9            A.    But it's close.
10            Q.    Okay.     So let's just walk through a couple
11      of things in these reports.         If you look on 29965,
12      that first page --
13            A.    Yes.
14            Q.    -- there's an entry on 1/29/2015.           It says
15      secure d-e-p-o-s, and it says Guiterrez Josie.
16                  Do you see that?
17                  MR. FREE:     I'm pointing to the entry
18      that -- the line that you're talking about.
19      BY MR. BARNACLE:
20            Q.    Okay.
21            A.    Yes.
22            Q.    It looks like there's a deposit of $32.05.
23                  Do you see that?
24            A.    Uh-huh.
25            Q.    Can you tell me who Josie Gutierrez is?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 79 of 131 Page ID
                                        #:3256

                                                                             Page 78
 1            A.    At this moment I have no idea.          I don't
 2      even remember this person.
 3            Q.    Okay.    But do you recognize the record at
 4      least states that a person named Josie Gutierrez
 5      deposited the $32.05 into your commissary account?
 6                  MR. FREE:     Object to the form.
 7                  THE WITNESS:      I do recognize that on the
 8      form.
 9      BY MR. BARNACLE:
10            Q.    Now, let's go down on that same page to
11      1/10 of 2015 there's another secure d-e-p-o-s.
12            A.    Yes.
13

14

15

16

17

18            Q.    Okay.    And she deposited $20 into your
19      commissary; is that correct?
20            A.    I would say, yes.
21            Q.    Okay.    Let's go down to the 12/30 of 2014
22      on that same page.
23            A.    Uh-huh.
24

25



                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 80 of 131 Page ID
                                        #:3257

                                                                             Page 79
 1                  Do you see that?
 2            A.    Yes.
 3            Q.    Let's go to 29968.
 4            A.    Okay.
 5            Q.    There's a 9/18/2014 secure deposit.
 6            A.    9/18/2014.
 7            Q.    From Roberto Quezada.
 8                  Do you see that?
 9            A.    Yes.
10            Q.    Do you know who Roberto Quezada is?
11            A.    I have no idea what that person is.
12            Q.    Sitting here today, do you remember
13      receiving $20 into your commissary from somebody
14      named Roberto Quezada?
15            A.    No.
16            Q.    Now, let's turn to 29969.         There's an
17      entry on 7/17/of 2014.        That says debit INMABATT.
18                  Do you see that?
19            A.    Yeah, yes for zero amount.
20            Q.    For zero amount, yes.        Can you help me
21      understand what that is referring to?
22                  MR. FREE:     Objection.     Calls for
23      speculation.
24                  Answer if you actually know.
25                  THE WITNESS:      I have no idea at this


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 81 of 131 Page ID
                                        #:3258

                                                                             Page 80
 1      point.
 2      BY MR. BARNACLE:
 3            Q.    Okay.    Do you recall receiving batteries
 4      that you wouldn't have to pay for?
 5                  MR. FREE:     Objection.     Vague.
 6                  Answer if you know.
 7                  THE WITNESS:      It looks -- yes, I have.
 8      BY MR. BARNACLE:
 9            Q.    Okay.    Tell me -- so you have a
10      recollection of receiving batteries that you didn't
11      have to pay for?
12            A.    Uh-huh.
13            Q.    Tell me how that would happen?
14                  MR. FREE:     Object to form.
15                  You can answer.
16                  THE WITNESS:      By verbally or writing a
17      KITE.
18      BY MR. BARNACLE:
19            Q.    Okay.    What kind of KITE request would you
20      make in order to get batteries at no cost?
21            A.    Inmate request.
22            Q.    I'm sorry?
23            A.    Inmate request form.        The KITE.     I'm sorry
24      detainee request form.
25            Q.    Okay.    So would you request batteries?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 82 of 131 Page ID
                                        #:3259

                                                                             Page 81
 1      Would you request to not have to pay for those
 2      batteries or just request them?
 3                  MR. FREE:     Object to form.
 4                  You can answer.
 5                  THE WITNESS:      Well, there's momentary
 6      requested batteries.       But to get batteries I think
 7      there was also a moment where I would have to buy
 8      them, but I wasn't charged if I received batteries.
 9      BY MR. BARNACLE:
10            Q.    Okay.    So you could buy batteries from the
11      commissary; is that correct?
12            A.    If I can remember, yes.
13            Q.    So if you could buy them in the commissary
14      and they obviously cost money at the commissary, I'm
15      just trying to understand how -- how it would come
16      about that you would get them free?
17                  MR. FREE:     Objection to form.
18                  Answer if you can.
19                  THE WITNESS:      Well, there was probably a
20      moment probably one time that I might have bought
21      batteries but most of the time I would ask for
22      batteries, and it would take a while for the
23      batteries to come, and I wasn't charged.
24                  I requested them in person verbally or I
25      wrote a KITE or I spoke to a sergeant.            And while


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 83 of 131 Page ID
                                        #:3260

                                                                             Page 82
 1      that took -- the process, I would talk to the
 2      detainees and, you know, exchange a soup or two for
 3      batteries.
 4      BY MR. BARNACLE:
 5            Q.     Okay.   Do you recall submitting any KITEs
 6      in which you had to write on the KITE that you were
 7      indigent?
 8            A.     Indigent?    What do you bean mean by that?
 9            Q.     Would you ever write the word indigent on
10      a KITE form when you were requesting something?
11                   MR. FREE:    Object to the form.
12                   THE WITNESS:     What do you mean by
13      indigent?     What does that word mean?        I don't
14      remember writing --
15      BY MR. BARNACLE:
16            Q.     Okay.   That's all I'm asking.        Do you
17      recall --
18            A.     I'm sorry.
19            Q.     -- literally writing the words indigent on
20      a KITE at any point in time?
21                   MR. FREE:    Object to the form.
22                   THE WITNESS:     It rings a bell but, no, I
23      don't.
24      BY MR. BARNACLE:
25            Q.     Let's turn to 29975.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 84 of 131 Page ID
                                        #:3261

                                                                             Page 83
 1            A.    Okay.
 2            Q.    All right.     Towards the top 7/24 of 2013
 3      it says secured deposit Fortino Estorga.
 4                  Do you see that?
 5                  MR. FREE:     Counsel is going to highlight
 6      or just point to that.
 7                  THE WITNESS:      You said am 2014?       I'm
 8      sorry.
 9      BY MR. BARNACLE:
10            Q.    Yeah, sorry.      No, I said 7/24 of 2013.
11            A.    Okay.    I see it.
12            Q.    Do you know who Fortino Estorga is?
13            A.    It sounds familiar.        I believe -- I
14      believe he was a detainee.
15            Q.    Okay.    And do you remember on that date
16      Fortino Estorga depositing $30 into your commissary?
17            A.    I don't remember him depositing that money
18      on that date, but I do believe he was released and
19      planned on sending me money.         I'm not too sure to
20      the date.
21            Q.    But you know who he is?
22            A.    I believe so, yes.       He's a detainee.
23            Q.    Do you remember him at least telling you
24      that he was going to deposit that money for you?
25            A.    Right.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 85 of 131 Page ID
                                        #:3262

                                                                             Page 84
 1            Q.    Okay.    If you could turn to 29978, please.
 2            A.    Okay.
 3            Q.    It looks like on 12/7 of 2012 there's an
 4      entry entitled deposit MO.
 5                  Do you see that?
 6            A.    Yes.
 7            Q.    And it says $100.
 8            A.    Yes.
 9            Q.    Do you know what deposit MO stands for?
10            A.    I have no idea.       I don't even know what
11      28445 is.
12            Q.    Is it possible that that's referring to a
13      money order?
14                  MR. FREE:     Objection.     Calls for
15      speculation.
16                  You can answer.
17                  THE WITNESS:      Yes, it could be.
18      BY MR. BARNACLE:
19            Q.    Do you remember anyone ever depositing a
20      money order into your commissary account?
21            A.    There were a few times where I was sent a
22      money order.     I'm not too sure.
23            Q.    Do you know who sent money orders to you?
24            A.    No, I don't remember at this time.
25            Q.    Okay.    So on 12/7 of 2012 somebody


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 86 of 131 Page ID
                                        #:3263

                                                                             Page 85
 1      deposited a hundred dollars via money order into
 2      your account, but you don't know who did it?
 3                   Is that accurate?
 4            A.     Yes.
 5            Q.     And actually if we go to the very first
 6      entry on that same page at the very top of 12/21 of
 7      2012 where it says deposit CHE.
 8                   Do you see that?
 9            A.     Yes.
10            Q.     For $50.
11            A.     Yes.
12            Q.     Do you know what deposit CHE stands for?
13            A.     No, I don't remember.       It might be a
14      check.     I don't know if Adelanto took checks.           I
15      know they accepted money orders.
16            Q.     Do you remember if on 12/21 of 2012 anyone
17      depositing a 50-dollar check into your commissary?
18            A.     No.
19            Q.     If you flip over to the page just before
20      that 29977 on 1/11 of 2013 there's another deposit
21      MO.
22                   Do you see that?
23            A.     You said --
24            Q.     I'm sorry.    1/11 of 2013.
25            A.     Yes, yes.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 87 of 131 Page ID
                                        #:3264

                                                                             Page 86
 1            Q.    Another deposit MO for a hundred dollars.
 2            A.    Yes.
 3            Q.    Do you know who deposited that hundred
 4      dollars into your account?
 5            A.    I would -- my recollection tells me, no,
 6      right now, but it might have been my sister.
 7            Q.    Okay.     And then you go down a little bit
 8      to 1/2 of 2013.       There's another deposit MO.
 9            A.    Yes.
10            Q.    For $50.
11            A.    Yes.
12            Q.    Sitting here right now, do you know who
13      made that money order deposit into your account?
14            A.    No.     These MOs I don't recall because
15      these deposits -- and if it's a money order --
16      should have a name, and they should state the name
17      if it's a money order because we, as detainees, are
18      supposed to know who we're getting the money from.
19      And if they just put MO, anybody can just type this
20      in.   So, no, I'm not sure who it's from, or how I
21      got it.
22            Q.    Okay.
23            A.    But I can see now.       I'm sorry.     My
24      sister's name is on there.         So when she's deposited
25      money, her name is on there.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 88 of 131 Page ID
                                        #:3265

                                                                             Page 87
 1            Q.    It looks like -- you're right.          The one
 2      right above that on 1/2/2013 where it says secure
 3      deposit.
 4            A.    Yes.
 5

 6            A.    Uh-huh.
 7            Q.    Do you know, sitting here right now, the
 8      difference between a secured deposit and a deposit
 9      of a money order?
10                  MR. FREE:     Objection to the form.
11                  You can answer, if you know.
12                  THE WITNESS:      I would say, yes, but I
13      don't know what this sheet is referring to by
14      deposit MO without a reference to a name or
15      anything.
16      BY MR. BARNACLE:
17            Q.    Okay.    If we go to 29968.
18            A.    Okay.
19            Q.    If we look at 9/18 of 2014.          Just below
20      the one for Roberto Quezada there's also --
21            A.    Yes.
22            Q.    -- a reference to deposit CAS.
23                  Do you see that?
24            A.    Yes.
25            Q.    And it says for $20; is that right?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 89 of 131 Page ID
                                        #:3266

                                                                             Page 88
 1             A.   Yes.
 2             Q.   Do you know what deposit CAS means?
 3             A.   I don't know if Adelanto accepted cash.
 4             Q.   Do you recall on 9/18 of 2014 somebody
 5      deposited the $20 in cash into your commissary
 6      account?
 7             A.   No, I don't recall.
 8             Q.   So let's turn now to GEO-Novoa 29980.
 9             A.   29980.
10             Q.   I'm going to ask to you go to 29980 all
11      the way through 29988.        So the next eight pages.
12             A.   Up to?
13                  MR. FREE:     Eight.
14                  THE WITNESS:      Okay.    Yes.
15      BY MR. BARNACLE:
16             Q.   If we look at the very first page,
17      29980 --
18             A.   Yes.
19             Q.   -- do you recognize what a property
20      receipt document is?
21             A.   A property receipt is a receipt that an
22      officer writes to the detainee.          Its pertaining to
23      be sent to, yes.      It's deposited in this occasion.
24             Q.   Okay.    So if we look at this very first
25      one.    It has the number 04016 at the bottom?


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 90 of 131 Page ID
                                        #:3267

                                                                             Page 89
 1            A.    Yes.
 2            Q.    On the very bottom it says detainee, and
 3      there's a signature.
 4                  Is that your signature?
 5            A.    Yes.
 6            Q.    Okay.    And it looks like the date is 1/22
 7      of '15.
 8                  Does that look correct?
 9            A.    Yes.
10            Q.    Okay.    So it looks like to me there's $20
11      cash?
12            A.    Right.
13            Q.    That you are asking to be deposited as
14      property into your commissary account; is that
15      correct?
16                  MR. FREE:     Objection to the form.
17                  You can answer, if you know.
18                  THE WITNESS:      I do note that here.       Also,
19      note that -- I don't know how I got ahold of this
20      receipt that I wrote my name for the officer on this
21      receipt, and I wrote my detainee number, and I also
22      note that the one and the two if you see that on
23      top, the one and two are dark and the other two are
24      light.
25                  So I'm not too sure if I received it on


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 91 of 131 Page ID
                                        #:3268

                                                                             Page 90
 1      this date on January the second or January the
 2      22nd because those two numbers look really far
 3      apart.
 4             Q.   Okay.    Do you have any independent
 5      recollection at some point in January of 2015
 6      whether it was the 2nd or the 22nd being in
 7      possession of $20 cash that you asked to be input as
 8      property?
 9                  MR. FREE:     Form.
10                  You can go ahead.
11                  THE WITNESS:      I believe so.      I might have,
12      yes.
13      BY MR. BARNACLE:
14             Q.   Okay.    How -- if you recall, how did you
15      obtain $20 cash in January of 2015 to put into
16      property?
17             A.   Taking into consideration now that because
18      it's been so long that Adelanto does accept cash
19      envelopes, that I received this cash and requested
20      it to be deposited into my account.
21             Q.   Okay.    So you believe that you received
22      cash in an envelope mailed to you?           Is that --
23             A.   Yes.
24             Q.   -- what you believe?
25             A.   Yes.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 92 of 131 Page ID
                                        #:3269

                                                                             Page 91
 1            Q.     Okay.   Let's turn to -- let me ask one
 2      another question.
 3                   Sitting here right now, do you have any
 4      recollection of who might have sent you $20 cash on
 5      that date?
 6                   MR. FREE:     Objection to the form.
 7                   You can answer, if you can.
 8                   THE WITNESS:     Gee, I think it could have
 9      been an ex-girlfriend.        Maybe a family member, yes.
10      BY MR. BARNACLE:
11            Q.     Do you recall other times that people
12      would send you cash in the mail?
13                   MR. FREE:     Objection.    Form.
14                   You can answer.
15                   THE WITNESS:     Maybe a detainee that left
16      the facility and knew how hard it was, and would go
17      out of his way to send money.           That might have been
18      the situation.
19      BY MR. BARNACLE:
20            Q.     Okay.   Let's flip to 29984.
21            A.     Yes.
22            Q.     If you look at the first property receipt
23      with the number 028910 at the bottom, do you see
24      that?
25            A.     21980, yes.


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 93 of 131 Page ID
                                        #:3270

                                                                             Page 92
 1            Q.     It looks like a hundred dollar money
 2      order; is that correct?
 3            A.     Yes.
 4            Q.     Is that your signature at the bottom?
 5            A.     Yes, it most definitely is my signature.
 6            Q.     So on January 10th of 2013, do you
 7      recall receiving a hundred dollar money order from
 8      anyone?
 9            A.     I do recall receiving a hundred dollars at
10      some point.     I don't know if it was a money order or
11      cash.      It could have been a money order.
12            Q.     Do you remember who sent that to you?
13            A.     No, I don't remember.
14            Q.     If you turn to 29986.
15            A.     Okay.
16            Q.     You see the property receipt 28455?
17            A.     Yes.
18            Q.     Is that your signature at the bottom?
19            A.     It looks like it, yes.
20            Q.     Okay.   Now, if we look at the next one
21      28731, do you see that?
22            A.     Yes.
23            Q.     Is that also your signature at the bottom?
24            A.     I would say that doesn't look like my
25      signature because of the detention officer going


                     TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 94 of 131 Page ID
                                        #:3271

                                                                             Page 93
 1      over my signature.       So I'm not too sure.
 2            Q.    Okay.    Fair enough.
 3                  If you turn to 29988.
 4            A.    Yes.
 5            Q.    Property receipt 006221.
 6                  Do you see that?
 7            A.    Yes.
 8            Q.    Do you recall somebody sending you $50.30
 9      cash?
10            A.    $50.30s, no, I don't recall that.
11            Q.    Okay.    Is that your signature at the
12      bottom?
13            A.    Again, the officer wrote over my
14      signature -- or supposedly my signature.            I would
15      say, no, I don't recognize that signature.
16            Q.    Okay.    If you don't mind, we'll go back to
17      Exhibit 52.
18            A.    Okay.
19                  MR. FREE:     I want to make sure we get to
20      finish this line, but I need a bathroom break.
21                  MR. BARNACLE:      Let's do it right this
22      second.    I need one too.
23                  MR. FREE:     Okay.    Cool.
24                  (Recess taken.)
25      / / /


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 95 of 131 Page ID
                                        #:3272

                                                                             Page 94
 1      BY MR. BARNACLE:
 2            Q.    Let's go to Exhibit 52.         If you could look
 3      at paragraphs 13 and 14 for me.
 4            A.    Yes, I have them.
 5            Q.    Okay.    And go ahead and read those, if you
 6      would like?
 7                  MR. FREE:     Do you want him to read it to
 8      himself or out loud?
 9                  MR. BARNACLE:      To himself.
10                  MR. FREE:     Okay.
11                  THE WITNESS:      Yes.
12      BY MR. BARNACLE:
13            Q.    Okay.    So under 13 it says, "On several
14      occasions GEO officials threatened to put me into
15      disciplinary segregation for solitary confinement if
16      I stopped working."
17                  MR. FREE:     Can we just read the entire
18      sentence, please?
19                  MR. BARNACLE:      I will go into the second
20      section in a moment.       I would appreciate not being
21      interrupted in the middle of my question.
22      BY MR. BARNACLE:
23            Q.    So as part of that first sentence -- first
24      part of the sentence, it says, "If I stopped
25      working."


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 96 of 131 Page ID
                                        #:3273

                                                                             Page 95
 1                  What working are you referring to?
 2                  MR. FREE:     Objection to the form.
 3                  Go ahead.
 4                  THE WITNESS:      When it came to doing
 5      janitorial work, if I complained that I didn't want
 6      to work any more for cutting hair, if -- basically
 7      if I just didn't want to clean or work at all.
 8      BY MR. BARNACLE:
 9            Q.    So you're referring to work, and you're
10      referring to there is the voluntary work program
11      positions that you had?
12                  MR. FREE:     Objection to the form.
13                  THE WITNESS:      Well, the voluntary work
14      program is how you get in to work.           After I would
15      say a week or so, you would be hired.            So if you
16      consider that, yes.
17      BY MR. BARNACLE:
18            Q.    Okay.    I'm just trying to understand when
19      you said if you stop working.          I think you testified
20      that the working you're talking about would be the
21      janitorial job you had as well as the barber job
22      that you had; is that correct?
23            A.    Yes.
24            Q.    And then the next part of the sentence
25      says, "Threatened to put you in disciplinary


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 97 of 131 Page ID
                                        #:3274

                                                                             Page 96
 1      segregation or solitary confinement if you
 2      encouraged other detainees to stop working or
 3      complained about sub minimum wages."
 4                  MR. FREE:     Objection.     Form.
 5                  You can answer.
 6                  What is the question?        I'm sorry.
 7      BY MR. BARNACLE:
 8            Q.    I was going to get there but for your
 9      untimely objection.       Why don't we do that.
10                  MR. FREE:     If you want to read the entire
11      sentence, that's fine.        But what we can't do is read
12      parts of the sentences and then put an ellipsis in
13      and --
14                  MR. BARNACLE:      I can.    This is my
15      deposition, and you can object all you want.             You're
16      not to do a speaking objection like you've been
17      doing, but you can object all you want.            So why
18      don't you lodge an appropriate objection and leave
19      the rest out.
20      BY MR. BARNACLE:
21            Q.    So when I'm talking about encouraging
22      other detainees to stop working, tell me what
23      working you're referring to in that section?
24            A.    The work that I did there in Adelanto.
25      And at one point I encouraged detainees to not work


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 98 of 131 Page ID
                                        #:3275

                                                                             Page 97
 1      for a dollar verbally, and I was threatened that I
 2      would be put in segregation if I didn't shut up, and
 3      I was harassed.
 4                  So at that point it's like I don't want to
 5      lose those four quarters I get a day.             So I just
 6      left it at that.
 7            Q.    Were you ever placed in administrative
 8      segregation for stopping working?
 9            A.    That I recall at this moment for refusing
10      to stop working, no, because I never really stopped
11      working.
12            Q.    Okay.    Were you ever placed in
13      disciplinary segregation for stopping working?
14            A.    As of this moment not that I recall.              It
15      was only threats and harassment.
16            Q.    Okay.    Are you aware of any other
17      detainees at Adelanto who were placed in
18      administrative segregation for refusing to work?
19            A.    I do recall a few.       One or two.      But I do
20      recall one for sure.
21            Q.    Okay.    Tell me about that.
22                  MR. FREE:     Objection.     Vague.
23                  THE WITNESS:      What do you mean tell me
24      about that?     What do you mean?
25      / / /


                    TSG Reporting - Worldwide 877-702-9580
     Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 99 of 131 Page ID
                                        #:3276

                                                                             Page 98
 1      BY MR. BARNACLE:
 2            Q.     Do you recall a specific instance where a
 3      detainee was put into administrative segregation for
 4      refusing to work?        So I guess my question is:        Tell
 5      me about your knowledge of that happening.
 6                   MR. FREE:    Objection form.
 7                   You can answer.
 8                   THE WITNESS:     My experience.      My visual
 9      experience of what I saw.         He didn't get off his
10      bunk.      He didn't want to clean.      An officer had an
11      attitude.     He had an attitude.       They kicked his
12      bunk, told him to get -- I'm sorry.           Excuse my
13      language.     To get the fuck up.       And the guy said,
14      no.   So other officers -- GEO officers were called
15      in.   They got him, took him out, and segregated him.
16      BY MR. BARNACLE:
17            Q.     Do you know who that was?
18            A.     I don't remember the officers.
19            Q.     Do you have any other knowledge about
20      where they took him?
21            A.     Segregation.
22            Q.     Okay.   How do you know that?
23            A.     I was told by the officer.
24            Q.     Do you remember him coming back?
25            A.     No.


                     TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 100 of 131 Page ID
                                     #:3277

                                                                         Page 99
 1         Q.    So any other personal knowledge of any
 2   other detainee being placed in segregation for
 3   refusing to work?
 4         A.    He was taken out of our dorm.          They had a
 5   conversation outside of the sliding door.            Officers
 6   came, grabbed his stuff.        I never seen him again.
 7         Q.    Okay.    And then in paragraph 14, you
 8   complained that on several occasions officers
 9   threatened -- or actually forced me to move on to a
10   different living unit away from my peers and friends
11   after complaining about the work program, subminimal
12   wages and or their depravation of necessities at
13   Adelanto.
14               Do you see that?
15         A.    Yes.
16         Q.    Tell me about when they actually forced
17   you to move to a different living unit.
18         A.    It was in the west facility.         I made
19   comments about the conditions that we were living
20   in.   I made comments about not having the supplies
21   we needed to perform our job.
22               I complained about my law library hours.
23   That I couldn't finish my motion for appeal.              And so
24   GEO -- I take it -- didn't like the fact that I was
25   complaining, sent a few officers into my cell tossed


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 101 of 131 Page ID
                                     #:3278

                                                                        Page 100
 1   it around, grabbed my stuff, put it in a bag, took
 2   me out of the west facility, and removed me back to
 3   east max facility.
 4         Q.    Do you remember when that was?
 5         A.    I don't recall the date, but it happened.
 6   It should be on record, and it was in the west
 7   detention facility.
 8         Q.    Okay.    Do you remember a time when you
 9   asked or requested to be moved?
10         A.    There was a time where I didn't like my
11   comfort zone because of certain detainees.            So I
12   might have once or twice asked to be moved.             Most of
13   the time I probably asked to be moved or relocated
14   to a different bunk in the same dorm.
15         Q.    If you could turn to 53, if you could turn
16   to 29804.
17         A.    29804.    I see it.
18         Q.    Okay.    Can you tell me what you're
19   requesting in this KITE form?
20         A.    I'm requesting a pair of batteries.
21         Q.    Okay.    Do you recall these batteries being
22   issued to you?
23         A.    It took some time, but I got batteries at
24   some point, yeah.
25         Q.    Okay.    If we could turn to 29812.


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 102 of 131 Page ID
                                     #:3279

                                                                        Page 101
 1         A.     Can you repeat that?
 2         Q.     29812.
 3         A.     Okay.
 4         Q.     Can you tell us what you're requesting in
 5   this form?
 6         A.     A pair of batteries.
 7         Q.     And under the other request you see the
 8   word "indigent"?
 9         A.     Yes, I do.
10         Q.     Is that your handwriting?
11         A.     It looks, yes.      It looks like my writing.
12         Q.     Okay.    Do you know what you meant by
13   putting in indigent on that form?
14         A.     I have no idea as of this moment.
15         Q.     Can you turn to the next page 2983.
16         A.     Yes.     Okay.   I see it.
17         Q.     And is this a KITE form where you're
18   requesting batteries again?
19         A.     Yes.
20         Q.     And is that your handwriting where you
21   indicated the word indigent?
22         A.     Yes.
23         Q.     Sitting here right now, do you understand
24   why you wrote the word indigent on there?
25         A.     I don't know now.      But if I can recollect


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 103 of 131 Page ID
                                     #:3280

                                                                        Page 102
 1   of what it meant, it might have been something to
 2   do -- not with -- I guess clothing.           It had
 3   something to do with electronics I'm taking.
 4   Because I keep writing indigent with batteries.              So
 5   I'm not too sure.
 6         Q.    Do you remember putting on a KITE form
 7   that you didn't have sufficient commissary funds for
 8   what you were requesting?
 9         A.    I don't, but I don't remember at this
10   moment.
11         Q.    Why would -- why would you put something
12   like that on a KITE form?
13               MR. FREE:     Objection form.
14               THE WITNESS:     I don't remember if I did.
15   I might have.
16   BY MR. BARNACLE:
17         Q.    Do you think the word indigent on this
18   KITE form -- and this is obviously based on your
19   recollection.
20               Do you think the word indigent on there is
21   meant to tell GEO that you can't afford batteries,
22   and you're requesting them?
23               MR. FREE:     Objection form.
24               THE WITNESS:     That might be it.
25   / / /


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 104 of 131 Page ID
                                     #:3281

                                                                        Page 103
 1   BY MR. BARNACLE:
 2         Q.    Okay.    So does that cause you to refresh
 3   your recollection that there was an ability, if you
 4   were requesting an item and you didn't have the
 5   funds in your commissary to pay for it, that if you
 6   indicated that you were indigent, there was a
 7   possibility that they would give it to you without
 8   cost.
 9               Does that sound right?
10               MR. FREE:     Objection.     Form.
11               THE WITNESS:     A possibility.
12   BY MR. BARNACLE:
13         Q.    Okay.    Turn to 29821, please.
14         A.    Okay.    I have a page.      I'm there.
15         Q.    Okay.    Can you tell us what you're
16   requesting in this KITE form?
17         A.    An exchange for one towel and two pairs of
18   socks.
19         Q.    Okay.    Do you recall that you received a
20   towel and two pairs of socks in response to this
21   request?
22         A.    I don't recall.
23         Q.    Turn to 29825, please.
24         A.    Yes, I'm sorry.
25         Q.    Okay.    Can you tell us what you're


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 105 of 131 Page ID
                                     #:3282

                                                                        Page 104
 1   requesting with this KITE form?
 2         A.     Requesting a, one, 2X orange T-shirt and,
 3   one, 2X boxers.      Boxers in exchange for a 2X.
 4         Q.     Okay.   Thank you.     Just so I understand
 5   the process at Adelanto.        If you were seeking a new
 6   pair of boxers, T-shirt, pants -- you know, some
 7   other clothing item -- is this the process that you
 8   would go through to request those and receive those?
 9                MR. FREE:    Objection.     Form.
10                THE WITNESS:    For the majority of the time
11   if these officers -- most of them didn't care -- or
12   sergeants didn't care, then we would -- you would
13   have to write KITE to request these things to
14   receive them, yes.       This would be the process.
15                (Exhibit 55 was marked for
16                identification.)
17   BY MR. BARNACLE:
18         Q.     Okay.   We're on 55 I believe.
19                Do you recognize this document that's been
20   labeled as Exhibit 55?
21         A.     Yes.
22         Q.     And what is it?
23         A.     This is my -- this is my Amended
24   Complaint.    My motion.
25         Q.     Do you know when you filed this document?


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 106 of 131 Page ID
                                     #:3283

                                                                        Page 105
 1               MR. FREE:      Objection form.
 2               THE WITNESS:     I believe it was filed on
 3   September 16th, 2019.
 4   BY MR. BARNACLE:
 5         Q.    Okay.     If you don't mind turning to
 6   paragraph 106, which is on page 23.
 7         A.    23.     Yes.
 8         Q.    Now, I will just read 106.         It says, "The
 9   shoes issued to Mr. Novoa when you arrived at the
10   Adelanto facility fell apart within his first week
11   in detention.       GEO did not replace them.       Instead
12   Mr. Novoa was forced to purchase another pair of
13   shoes from the commissary using his wages from the
14   work program."
15               Is that correct?
16         A.    That's what it says, yes.
17         Q.    Is that an accurate statement of what
18   happened?
19         A.    I would say more or less, yes.
20         Q.    Okay.     So within your first week your
21   shoes they gave you, fell apart; is that correct?
22         A.    Yes.
23         Q.    And you then purchased a new pair of shoes
24   from the commissary to replace them?
25         A.    I did purchase shoes from the commissary.


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 107 of 131 Page ID
                                     #:3284

                                                                        Page 106
 1         Q.    And you had to use your wages from the
 2   work program to pay for those new shoes; is that
 3   correct?
 4         A.    I would say so, yes.
 5         Q.    Okay.    Going back to Exhibit 52.
 6         A.    52.
 7         Q.    I'm just going to ask you a couple of
 8   questions without referring to that.
 9               So you worked as a barber --
10         A.    Yes.
11         Q.    -- during your detention, correct?
12         A.    Yes.
13         Q.    And just sitting here right now, do you
14   recall the name of any other detainees who worked as
15   a barber at the same time?
16               MR. FREE:     Objection form.
17               THE WITNESS:     That I can remember I
18   requested one detainee to work.          I believe he was a
19   barber at some point.       That's the only one that I
20   can recall.
21   BY MR. BARNACLE:
22         Q.    Do you remember that person's name?
23         A.    No, I would have to go back to the
24   requested KITE thing.
25         Q.    Were there -- were you aware of barbers


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 108 of 131 Page ID
                                     #:3285

                                                                        Page 107
 1   for any of the other groups -- groups of detainees
 2   in other pods?
 3         A.     I was aware that each pod had its own
 4   barbers, yes.
 5         Q.     Did you know any of those other barbers?
 6         A.     I probably did, but I wasn't allowed to
 7   communicate with them.
 8         Q.     Sitting here right now, do you know any of
 9   their names?
10         A.     No.
11         Q.     Okay.   And then you were also a janitor
12   during a portion of time while you were at Adelanto,
13   correct?
14         A.     Yes.
15         Q.     Can you tell me about who you worked with?
16   Was it a part of a crew?        Did you work by yourself?
17         A.     The janitorial work -- when I came to
18   janitorial duties was a crew, yeah.
19         Q.     Was it the same crew the entire time, or
20   did it change?
21                MR. FREE:    Objection to form.
22                THE WITNESS:    It changed.      People weren't
23   too happy.     Yeah, it changed.
24   BY MR. BARNACLE:
25         Q.     Okay.   Sitting here right now, can you


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 109 of 131 Page ID
                                     #:3286

                                                                        Page 108
 1   remember any of the names of the people that worked
 2   on your janitorial crew with you?
 3         A.     No.
 4         Q.     Do you remember nicknames that you may
 5   have referred to them as?
 6         A.     I mean -- God there's so many.         I mean,
 7   people were so unhappy with the dollar a day.             They
 8   quit.      They went in and out.     I remember one
 9   nickname.     Pooh.
10         Q.     Pooh?
11         A.     Yeah, a chubby guy, yeah.
12         Q.     P-o-o-h?
13         A.     Yeah.
14         Q.     Do you know how he got that name nickname?
15         A.     Well, he was round, and he was funny, and
16   he -- we just didn't know how to pronounce his name.
17   So we called Pooh.
18         Q.     Do you know who came up with that name?
19         A.     A few of the other fellows that were
20   there.
21         Q.     Okay.    Do you remember any other names --
22   actual names or nicknames of any of the other people
23   that you worked as janitor?
24         A.     No, there's too many.
25         Q.     Now, if we look at Exhibit 52


                  TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 110 of 131 Page ID
                                     #:3287

                                                                        Page 109
 1   paragraph 17 --
 2         A.    Okay.
 3         Q.    -- it says, "To the best of my knowledge
 4   hundreds of detainees, if not more, took part in the
 5   work program while I was at the Adelanto facility."
 6               Do you see that?
 7         A.    Yes.
 8         Q.    Tell me how you have the knowledge that
 9   hundreds of detainees took part in the work program
10   while you were there?
11         A.    Well, for one, I would -- I mean, you
12   would have to take into consideration that there's
13   many pods there and each pod has its own cleaning
14   crew and with my pod going through ups and downs,
15   there's so many detainees being replaced, being
16   deported, being bonded out, being segregated, being
17   harassed, okay, you know, put down.           So hundreds.     I
18   mean hundreds of detainees went through the work
19   program.    That's my knowledge.
20         Q.    Okay.    Understood.
21               Did you ever perform any voluntary work in
22   the kitchen?
23         A.    No.
24         Q.    Okay.    How about the laundry area?
25         A.    No.


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 111 of 131 Page ID
                                     #:3288

                                                                        Page 110
 1         Q.     How about the library?
 2         A.     Definitely not.      No.
 3         Q.     Okay.   What other voluntary work
 4   opportunities were there besides -- I'm sorry.
 5   Besides kitchen, laundry, library?          Obviously barber
 6   shop where you worked.        Janitorial work where you
 7   worked.     What else was there?
 8         A.     That I --
 9                MR. FREE:    Objection to the form.
10                You can answer, if you can.
11                THE WITNESS:     That I'm aware of?
12   BY MR. BARNACLE:
13         Q.     Yeah.
14         A.     Those are the only ones that I know.          I
15   can maybe recollect that you can clean the nursery
16   room, clean the hallways, clean officers' dining
17   area.      Basically to keep clean up after the officers
18   and cells -- holding cells.         That's all I can
19   remember at the moment.
20         Q.     Are you aware of other detainees receiving
21   money from outside of the Adelanto facility from
22   people to put into their commissary accounts?
23                MR. FREE:    Form.
24                THE WITNESS:     I mean, I would say of
25   course.     Family members.


                  TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 112 of 131 Page ID
                                     #:3289

                                                                        Page 111
 1   BY MR. BARNACLE:
 2         Q.     Okay.   Did any -- do you have any personal
 3   recollection of anybody telling you about money they
 4   might have received from somebody outside of the
 5   facility?
 6         A.     I'm sure I do, yeah.
 7         Q.     Any specific recollections sitting here
 8   right now?
 9         A.     So many faces.     So many names, no.
10         Q.     Okay.   Do you know any detainees at any
11   other GEO facility outside of Adelanto?
12         A.     Can you repeat that again?
13         Q.     Do you know any detainees at any GEO
14   facility outside of the Adelanto facility?
15         A.     As of the moment, no.
16         Q.     I remember we were talking a little
17   earlier about the time that you requested to be
18   moved out of your cell or your pod at the time.
19                I believe it was because there were some
20   individuals around you that you had been in there
21   with that you had been in county jail with; is that
22   correct?
23         A.     No.
24         Q.     So you never requested to move cells or
25   move living areas because some people you knew from


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 113 of 131 Page ID
                                     #:3290

                                                                        Page 112
 1   county were in the same living area as you?
 2         A.    No.
 3               MR. FREE:     Objection.     Form.
 4               THE WITNESS:       No.
 5   BY MR. BARNACLE:
 6         Q.    You didn't have any issues with anybody at
 7   county that made you uncomfortable living around
 8   them at Adelanto?
 9               MR. FREE:     Objection.     Form.
10               THE WITNESS:       That I recall at this
11   moment, no.
12   BY MR. BARNACLE:
13         Q.    If you go to Exhibit 53.
14               MR. FREE:     What page?
15               MR. BARNACLE:       Page 30021.
16               THE WITNESS:       Can you repeat that?
17   BY MR. BARNACLE:
18         Q.    Sorry.    30021.
19         A.    30021, yes.
20         Q.    If you can -- if you could just read after
21   where it says, "statement of grievance."
22         A.    Statement of grievance.        Okay.
23         Q.    Do you mind reading it out loud for the
24   record.
25         A.    No.   "I have some issues with people here


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 114 of 131 Page ID
                                     #:3291

                                                                        Page 113
 1   in three side, slash, west facility.           These are
 2   people that were with me in county jail and had
 3   problems with me.       I would, please, like to be moved
 4   to side as soon as possible."
 5               That's a surprise to me.        I don't remember
 6   having issues with somebody, yeah.
 7         Q.    Okay.
 8         A.    I'm sorry.
 9         Q.    Go ahead.
10         A.    That definitely -- I mean, that's my
11   writing.
12         Q.    Okay.    Okay.   Can you tell me -- so when
13   it says people in three side west, can you tell me
14   what that is referring to?
15         A.    West facility.
16         Q.    Uh-huh?
17         A.    Three side I don't remember.         I know it's
18   the west facility though.        Three side I don't
19   remember.
20         Q.    Okay.    Then it's saying, "I would please
21   like to be moved to" -- I think it says two side; is
22   that correct?
23         A.    Yes.
24         Q.    Would that also be in the west facility,
25   or is that the east facility?


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 115 of 131 Page ID
                                     #:3292

                                                                        Page 114
 1         A.    If I didn't add east facility most likely
 2   it's in the west facility yes.
 3         Q.    Okay.    Did you ever have any disciplinary
 4   issues at the Adelanto facility related to fighting?
 5               MR. FREE:     Objection.     Form.
 6               THE WITNESS:     Yes.
 7   BY MR. BARNACLE:
 8         Q.    Can you explain to me what happened to you
 9   as a result of that?
10               MR. FREE:     Objection.     Form.
11               THE WITNESS:     What happened in the process
12   of me being...
13   BY MR. BARNACLE:
14         Q.    Walk me through exactly what happened.
15               If you were disciplined for fighting, walk
16   me through the events leading to them saying you had
17   engaged in a fight.
18               MR. FREE:     Objection.     Vague and compound.
19               THE WITNESS:     I would say I was in my cell
20   in west facility going through my legal paperwork as
21   I did a lot of studying, a lot of reading, and I
22   heard a scuffle outside of my door, and I walked
23   out, and there's a huge riot going on.           And I get
24   punched out of nowhere, thrown, kicked.
25               So I get up.     I start pushing people off.


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 116 of 131 Page ID
                                     #:3293

                                                                        Page 115
 1   GEO facilities rush in, grab everyone, go towards, I
 2   guess, everyone's cell, came into my cell, got in my
 3   face, started screaming at me and harassed me,
 4   telling me that -- they're cursing at me telling me
 5   they think I have something to do with it.
 6               And being honest I got upset.          The officer
 7   grabs me by the neck, turns me around, grabs my
 8   hands, and tells me you're going to go to seg'.              And
 9   while in segregation being disciplined, they went
10   over the cameras.      They investigated and found out
11   that I had nothing to do with it and released me as
12   if that -- other than that, I don't remember being
13   disciplined.
14   BY MR. BARNACLE:
15         Q.    Okay.    So when you said the officer was in
16   your cell --
17         A.    Yes.
18         Q.    -- and you said you got upset.
19         A.    Yes.
20         Q.    When you say you got upset, what does that
21   mean --
22         A.    Because.
23         Q.    -- happened?
24         A.    He's harassing me and my celly standing by
25   the door and then he gets in my face and then I go


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 117 of 131 Page ID
                                     #:3294

                                                                        Page 116
 1   to try to get down on him.         He says you have an
 2   f'ing problem with this.         Blah, blah, blah, and, you
 3   know, most likely it has something to do with it.
 4                I said, man, you're making the wrong
 5   mistake.     I had nothing to do with it, and he starts
 6   cursing at me, grabs me, turns me around, and just
 7   walks me out of the cell, and takes me to
 8   discipline.
 9         Q.     When you say you got upset, did you say
10   anything back to him?
11         A.     I think I cursed at him too, yeah.
12         Q.     If we turn to the big exhibit, 29999.
13         A.     Okay.   I see it.
14         Q.     Is that your signature after detainee's
15   signature?
16         A.     Yes, it looks like my signature.
17         Q.     Okay.   Now, let's take five minutes.         I'm
18   going to go through my notes and see if I have
19   anything else and then we'll come back on the
20   record.
21         A.     Okay.
22                MR. BARNACLE:     Thank you.
23                THE WITNESS:     Great.
24                (Recess taken)
25                MR. BARNACLE:     All right.     I don't have


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 118 of 131 Page ID
                                     #:3295

                                                                        Page 117
 1   any further questions.
 2                MR. FREE:     I might have a couple.
 3                MR. BARNACLE:      Okay.
 4                              EXAMINATION
 5   BY MR. FREE:
 6         Q.     If you turn to Exhibit 53 Bates number
 7   29966.
 8                It is this big one?
 9         A.     Yup, 29 what?
10         Q.     Excuse me.     Is that right.     Never mind.
11   I'm sorry.     I'm sorry.      30018.   I'm sorry about
12   that.
13         A.     30018.    Okay.    I got it.
14         Q.     Got it.
15         A.     Yeah, okay.
16         Q.     Take a second to read that while I read it
17   out loud.    I'm reading starting at statement of
18   grievance.
19                First of all, do you recognize this
20   document?
21         A.     It looks familiar, yes.
22         Q.     What do you think it is?
23         A.     It's a detainee grievance form.
24         Q.     Who submitted it?
25         A.     It looks like I submitted it.


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 119 of 131 Page ID
                                     #:3296

                                                                        Page 118
 1         Q.     Okay.   Do you know approximately when you
 2   submitted it?
 3         A.     It says here on 12/20/2012.
 4         Q.     Okay.   Read along with me as I read out
 5   loud.      "I would like to know why we cannot have a
 6   filter for our drinking water?         Because it seems no
 7   tenant or sergeant seems to care about the detainee
 8   drinking water.      They all carry water bottles.         I
 9   can't emphasis" -- I think that means emphasize --
10   "enough on how contaminated our drinking water is.
11   A detainee like me is always forced to drink the
12   cold water from the jug after working out because
13   there is no other water.        I'm hardly drinking water,
14   and I'm tired of this.       I would like to see
15   something done about this please.          Thank you."
16                Did I read that correctly?
17         A.     Yeah, yes.
18         Q.     Did you write that?
19         A.     I definitely wrote that.
20         Q.     Okay.   What prompted you to write this
21   grievance, if you can recall?
22         A.     After a long day at the yard and being
23   thirsty.     I would want to drink water, but the water
24   was so unhealthy.      And as I mentioned earlier, it
25   would come out dark sometimes and drinking the water


                  TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 120 of 131 Page ID
                                     #:3297

                                                                        Page 119
 1   would sometimes give me headaches, and I just hated
 2   drinking the water.
 3               And I would ask officers why couldn't we
 4   drink clean water.      They drank such clean water
 5   bottles.    Why couldn't we drink water if we're not
 6   prisoners, but I had to write a grievance because
 7   again nothing was done.
 8         Q.    Turn to 30024.
 9         A.    Uh-huh.
10         Q.    Do you see that?
11         A.    30024.    Okay.
12         Q.    I want you to read with me while I read
13   out loud under statement of grievance.
14               First of all, do you know what this
15   document is?
16         A.    Detainee grievance form.
17         Q.    Who submitted it as far as you can --
18         A.    I believe I submitted it, yes.
19         Q.    Okay.    Do you remember the date, or can
20   you tell from this document what date you submitted
21   it on?
22         A.    August 21st, 2012.
23         Q.    What is the difference between a KITE and
24   a grievance?
25         A.    A KITE would be to request something.            You


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 121 of 131 Page ID
                                     #:3298

                                                                        Page 120
 1   can possibly put a complaint in a KITE and a
 2   grievance form would be, I guess, more serious where
 3   it would go to the head honcho and whoever is in
 4   charge at the facility to actually take a look at
 5   it.    That's my version of it.
 6          Q.    Okay.   Was there any requirement as far as
 7   you recollect to file a KITE before you filed a
 8   grievance?
 9          A.    Can you repeat that?
10          Q.    Yeah.   As far as you can remember, was
11   there any requirement that you filed a KITE before
12   you filed a grievance?
13          A.    I usually made verbal complaints -- a lot
14   of verbal complaints and then I would file a KITE.
15   And if it was real serious, then I would go straight
16   to the grievance form.
17          Q.    Okay.   It says statement of grievance, I
18   put in a sick call about a week and a half ago
19   because I had a severe flu.         The nurse told me she
20   couldn't help --
21          A.    Me.
22          Q.    -- me at the moment but that as soon as
23   a...
24          A.    Doctor.
25          Q.    Doctor gave her permission, she can then


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 122 of 131 Page ID
                                     #:3299

                                                                        Page 121
 1   give me what he prescribed.         I was really sick and
 2   couldn't...
 3         A.     Eat.
 4         Q.     Eat for a few days.      I'm not the only
 5   detainee that this has happened to.           I'm tired of
 6   hearing different excuses.        I want to know what is
 7   going on.
 8         A.     Yeah.
 9         Q.     Why wasn't I attended.
10                Did I read that correctly?
11         A.     Yeah, yes.    I definitely wrote that.
12         Q.     Okay.    You see the findings below.        It
13   says -- I believe that's a zero relief sought.
14   Thank you.    We'll investigate.
15                Do you see that?
16         A.     Yes.
17         Q.     Did anyone ever tell talk to you about
18   this incident?
19         A.     Never.
20         Q.     Did you ever complain to ICE about the
21   treatment that you were receiving at Adelanto?
22         A.     I made -- if I can remember, I made a few
23   complaints.     I made -- I stopped complaining because
24   I spoke to a deportation officer, which was my ICE
25   officer.     I asked him -- I told him about these


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 123 of 131 Page ID
                                     #:3300

                                                                        Page 122
 1   complaints.         And he said he wasn't here to help me.
 2   And excuse my language, but I'm going quote what he
 3   said.       "I'm not here to help you.     I'm here to
 4   fucking deport you."         So I stopped complaining to
 5   him.
 6          Q.     Do you recall that officer's name?
 7          A.     A white male.    No, I don't.     If I see
 8   pictures, I could most likely.
 9          Q.     Earlier today you said seven dollars a day
10   was not enough to buy a bottle of drinking water
11   that you needed from the commissary.
12                 Were you ever paid more man dollar a day
13   at Adelanto?
14          A.     Seven dollars a day?
15          Q.     Yeah.
16          A.     Or seven dollars a week?
17          Q.     Is that what you meant?
18          A.     Seven dollars -- no.     One dollar a day
19   wasn't enough to buy bottled water from the
20   commissary.
21          Q.     At any point did you get paid seven
22   dollars a day?
23          A.     No.
24          Q.     You also testified that at some point GEO
25   stopped having these art contests; is that right?


                   TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 124 of 131 Page ID
                                     #:3301

                                                                        Page 123
 1         A.    Yes.
 2         Q.    Do you know why GEO stopped paying
 3   detainees to do these things?
 4         A.    At the moment I don't recall why.
 5         Q.    Okay.    Now, I want to turn to your
 6   testimony about your work as a barber.
 7         A.    Uh-huh.
 8         Q.    Where did you get your clippers?
 9         A.    From GEO officials.
10         Q.    Okay.    Where did you get the guards for
11   the clippers?
12         A.    From GEO official.
13         Q.    Where did you get the chemicals that
14   needed to sanitize the clippers.
15         A.    From GEO officials.
16         Q.    Where did you actually physically cut
17   people's hair within the facility?
18         A.    In the -- in the dorm.
19         Q.    In the dorm where you lived?
20         A.    Uh-huh.
21         Q.    As far as you can recall, were GEO
22   officials responsible for supervising the dorm?
23         A.    Yes.
24         Q.    Okay.    You testified earlier about the
25   jobs that you did.


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 125 of 131 Page ID
                                     #:3302

                                                                        Page 124
 1         A.    Yes.
 2         Q.    Would you look at Exhibit 53 at Bates
 3   number 29966 towards the middle.
 4         A.    299 what?
 5         Q.    66.
 6         A.    29966.        299866?
 7         Q.    29966.
 8         A.    Okay.     Sorry.
 9         Q.    You past it.
10         A.    No.     299.    29986?
11         Q.    No.     66.    Take your time.       That's fine.
12         A.    Okay.     29966.        I have it.
13         Q.    Do you see these entries that say DET
14   payroll REEC.       That kind of go throughout the
15   page so it says DET.
16         A.    Yes.
17         Q.    And then payroll.
18         A.    Yes.
19         Q.    And then REC.
20         A.    Yes.
21         Q.    Which I'm going to call rec'.
22               And you see the amount column that has a
23   dollar next to each one of those payments.
24               Do you see that?
25         A.    Yes.


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 126 of 131 Page ID
                                     #:3303

                                                                        Page 125
 1         Q.    As far as you can recall, do you remember
 2   what these payments were for?
 3         A.    I believe it's my dollar a day.
 4         Q.    Okay.    Do you know what kind of work it
 5   was for?
 6         A.    For everything I did.        Janitorial or
 7   barber.
 8         Q.    Okay.
 9         A.    Sometimes both.
10         Q.    All right.     You were asked earlier if you
11   were ever terminated from your position as a barber.
12               Do you recall that?
13         A.    I recall, yes.
14         Q.    Do you recall that question?
15         A.    Yes.
16         Q.    Okay.    Who told you that you were no
17   longer going to be able to work as a barber?
18         A.    I believe I got a KITE or something in
19   return.
20         Q.    Do you know from whom?
21         A.    I don't remember from whom.
22         Q.    Do you know whether the KITE came from a
23   GEO employee?
24         A.    Yes.
25         Q.    All right.     Now, why was it important to


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 127 of 131 Page ID
                                     #:3304

                                                                        Page 126
 1   have money in your commissary while you were locked
 2   up at Adelanto for two and a half years?
 3         A.    To me I believe every detainee there it
 4   was important because the quality of the food, the
 5   clothing, the shoes, the hygiene, the water.             Things
 6   like that that I can recall at the moment.
 7               MR. FREE:     I'm sorry.     I'm just taking a
 8   moment.
 9   BY MR. FREE:
10         Q.    Turn it 30005.
11         A.    Okay.
12         Q.    Look at five and six and then 3004 before
13   that as well.
14         A.    Okay.
15         Q.    I'm just going to ask you a general
16   question.    You don't have to read the whole thing.
17               Do you recognize this 30005?
18         A.    I don't recognize it at the moment.
19         Q.    You see at the top where it says barber
20   shop equipment training?
21         A.    Yes.
22         Q.    Was there a supervisor or an assistant who
23   gave you these tools as far as you can recall?
24         A.    The sergeant.
25         Q.    All right.     Whose initials are these on


                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 128 of 131 Page ID
                                     #:3305

                                                                        Page 127
 1   this page?
 2         A.     They look like my initials.
 3         Q.     The sergeant -- was that a GEO official or
 4   an ICE official?
 5         A.     A GEO official.
 6         Q.     Okay.   Look at the next page 30006.
 7         A.     Uh-huh.
 8         Q.     Do you see that?
 9         A.     Uh-huh.
10         Q.     You see where it says trustee safety
11   training at the top?
12         A.     Yes.
13         Q.     Is that your name at the top?
14         A.     Yes.
15         Q.     Okay.   Are those your initials in the
16   center column all the way down?
17         A.     I believe those are my initials, yes.
18                MR. FREE:    Okay.   Those are all of the
19   questions that I have for you.
20                MR. BARNACLE:     I have nothing further.
21                MR. FREE:    Okay.   So we're off the record
22   at 4:39.
23                (Deposition concluded at 4:39 p.m.)
24

25



                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 129 of 131 Page ID
                                     #:3306

                                                                        Page 128
 1            DECLARATION UNDER PENALTY OF PERJURY
 2

 3               I, RAUL NOVOA, do hereby certify under
 4         penalty of perjury that I have reviewed the
 5         foregoing transcript of my deposition taken
 6         on October 20, 2019; that I have made such
 7         corrections as appear noted herein in ink;
 8         that my testimony as contained herein, as
 9         corrected, is true and correct.
10               DATED this _____ day of ______________,
11         2019, at _______________________, California.
12

13

14

15

16                        ___________________________
17                                  RAUL NOVOA
18

19

20

21

22

23

24

25



                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 130 of 131 Page ID
                                     #:3307

                                                                        Page 129
 1                    REPORTER'S CERTIFICATION
 2

 3         I, Armando L. Pineda, Certified Shorthand
 4   Reporter in and for the State of California, do
 5   hereby certify:
 6         That the foregoing witness was by me duly
 7   sworn; that the deposition was then taken before me
 8   at the time and place herein set forth; that the
 9   testimony and proceedings were reported
10   stenographically by me and later transcribed into
11   typewriting under my direction; that the foregoing
12   is a true record of the testimony and proceedings
13   taken at that time.
14         I further certify that I am not counsel for nor
15   related to any party to said action nor in any way
16   interested in the outcome thereof.
17

18         IN WITNESS WHEREOF, I have subscribed my name
19   on this 22nd day of October, 2019.
20

21
                               
22                           _______________________________
                             ARMANDO L. PINEDA, CSR No. 12670
23

24

25



                 TSG Reporting - Worldwide 877-702-9580
 Case 5:17-cv-02514-JGB-SHK Document 206-2 Filed 10/28/19 Page 131 of 131 Page ID
                                     #:3308

                                                                        Page 130
 1                          ERRATA SHEET
 2    Case Name:
 3    Deposition Date:
 4    Deponent:
 5    Pg.   No. Now Reads         Should Read      Reason
 6    ___   ___ __________        __________       ____________________
 7    ___   ___ __________        __________       ____________________
 8    ___   ___ __________        __________       ____________________
 9    ___   ___ __________        __________       ____________________
10    ___   ___ __________        __________       ____________________
11    ___   ___ __________        __________       ____________________
12    ___   ___ __________        __________       ____________________
13    ___   ___ __________        __________       ____________________
14    ___   ___ __________        __________       ____________________
15    ___   ___ __________        __________       ____________________
16    ___   ___ __________        __________       ____________________
17    ___   ___ __________        __________       ____________________
18    ___   ___ __________        __________       ____________________
19    ___   ___ __________        __________       ____________________
20

21                                              _____________________
22                                      Signature of Deponent
      SUBSCRIBED AND SWORN BEFORE ME
23    THIS ____ DAY OF __________, 2019.
24    ____________________
25    (Notary Public)       MY COMMISSION EXPIRES:__________


                 TSG Reporting - Worldwide 877-702-9580
